Opinion issued August 16, 2012




                                           In The

                                   Court of Appeals
                                          For The

                              First District of Texas
                               ————————————
                                  NO. 01-10-00719-CV
                                ———————————
      CONTROL SOLUTIONS, INC., UNITED PHOSPHORUS, INC., AND
                  MARK BOYD, Appellants
                                             V.
      GHARDA USA, INC. AND GHARDA CHEMICALS, LTD., Appellees


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Case No. 2004-67993

                                      OPINION
     Appellants, Control Solutions, Inc., United Phosphorous, Inc. (“UPI”), and

Mark Boyd (collectively, “CSI”),1 appeal from the trial court’s judgment


1
     CSI also named “their subrogated insurers,” Hiscox, PLC and Amlin, PLC as
     additional appellants. CSI argues that the suit was actually brought by the insurers
     under their right to subrogation. See Mid-Continent Ins. Co. v. Liberty Mut. Ins.
notwithstanding the verdict (“JNOV”) that they take nothing by their claims

against appellees, Gharda Chemicals, Ltd. (“Gharda”) and Gharda USA, Inc.

(“GUSA”). In four issues, CSI argues that the trial court erred in (1) granting

JNOV on the ground of unreliable expert testimony based solely on CSI’s experts’

failure to test chemical properties and characteristics; (2) granting JNOV on the

jury’s findings and award against GUSA for a marketing defect when the elements

of that claim were not encompassed within the unreliable expert testimony on

manufacturing defect and causation; (3) granting JNOV on CSI’s negligence claim

because legally and factually sufficient evidence supports the verdict without the

expert testimony found unreliable by the trial court; and (4) granting summary

judgment on limitations grounds against building owner Mark Boyd. Gharda and

GUSA filed cross-points, arguing that: (1) if we reverse the JNOV, the proper

disposition of the case is to remand the case to the trial court; (2) the evidence of

damages is legally and factually insufficient; and (3) in the case of GUSA, the

      Co., 236 S.W.3d 765, 774 (Tex. 2007) (holding that contractual subrogation is
      created by policy language in which insurer, in exchange for payment of loss,
      receives insured’s rights against third party who was primarily liable for payment
      and that equitable subrogation “arises in every instance in which one person, not
      acting voluntarily, has paid a debt for which another was primarily liable and
      which in equity should have been paid by the latter”). However, nothing in the
      pleadings or evidence admitted at trial indicates the type or extent of subrogation
      that might be applicable here. See id. at 774–75. These entities were not included
      in CSI’s pleadings, nor were they parties to the trial court’s final judgment;
      therefore, they are not proper parties on appeal. See Cont’l Cas. Co. v. Huizar,
      740 S.W.2d 429, 430 (Tex. 1987); Johnson v. Johnson, 841 S.W.2d 114, 115
      (Tex. App.—Houston [14th Dist.] 1992, no writ) (holding that, generally, only
      parties to action have standing to appeal).
                                              2
amount of its damages is limited by Texas Business and Commerce Code section

7.19(a)(1) to the amount CSI paid for the product.

      We overrule Gharda and GUSA’s cross-points on appeal, and we reverse

and remand for the trial court to enter judgment in favor of CSI on the jury verdict.

                                 BACKGROUND

A.    Summary

      This case arose out of a fire that destroyed CSI’s chemical manufacturing

operation and warehouse in Harris County, Texas in 2004. CSI alleged and argued

at trial that Gharda and GUSA sold “off-spec” chemicals that were the cause of the

fire. Following a jury verdict in favor of CSI, the trial court granted a take-nothing

JNOV in favor of Gharda and GUSA. This appeal followed.

B.    Relationship of Parties

      CSI is a Texas company that makes insecticides and pesticides. Mark Boyd

is the president of CSI, and he is the owner of the warehouse in Pasadena where

CSI does its chemical manufacturing. The lease between Boyd and CSI requires

CSI to obtain insurance covering all property owned by CSI and Boyd. The policy

identifies “Control Solutions Inc. doing business as CJ Martin Co. and/or Gamat,

Inc., Mark Boyd, Individual,” as the insured. CSI claims that the underwriters paid

$3,163,185.50 for covered damage.




                                             3
      In its chemical production, CSI uses a generic chemical produced by Gharda

and sold in the United States by GUSA called chlorpyrifos technical

(“chlorpyrifos”). Gharda makes three grades of chlorpyrifos: a 99% pure grade

sold in the U.S., a 98% pure grade sold in Europe, and a 94% pure grade sold to

rest of world. At the time leading up to the trial, it sold approximately 500 tons of

chlorpyrifos per month. CSI had been purchasing chlorpyrifos from Gharda since

approximately 2001.

      On March 8, 2004, a CSI employee placed thirty-two drums containing the

solid chemical chlorpyrifos into a “hot box” in CSI’s warehouse for melting. Each

drum had been sealed at Gharda’s plant in India, and the seals remained intact until

the CSI employee moved the drums into the hot box. The next morning, on March

9, 2004, CSI distribution manager Robert Blair arrived at work at 5:00 a.m. He

was working in the distribution building when he heard a “boom” followed

approximately thirty seconds later by the fire alarm. CSI’s chemical production

facility was destroyed by the resulting fire. The fire also destroyed some of the

products of another company, UPI, which stored materials in CSI’s buildings.




                                             4
C.     Suit Filed/Pre-Trial Procedural History

       In December 2004, CSI filed suit against Gharda and GUSA for products

liability, breach of express warranty, breach of implied warranty of

merchantability, and negligence.2 UPI subsequently intervened in this suit.

       Among the many pre-trial filings, on August 12, 2009, Gharda and GUSA

moved for summary judgment on damages, arguing, among other things, that CSI

did not have the capacity to recover damages for the real property actually owned

by Boyd. CSI responded to this motion on the merits. CSI also filed an amended

petition adding Boyd as a named plaintiff as the owner/lessor of the facility.

Gharda subsequently moved to strike Boyd as a plaintiff based on limitations and

moved for summary judgment as to all of Boyd’s claims. On November 10, 2009,

the trial court denied the motion to strike “without prejudice to the Defendants of

reconsideration after verdict” and further stated, “because the Court finds

Defendants’ motions for summary judgment are conditioned upon the Court

striking the intervention of Mark Boyd, the merits of those motions are not reached

at this time.”


2
       CSI claims in its brief that the insurance “underwriters filed this lawsuit in
       subrogation in the name of CSI, because it had the contractual obligation to carry
       the insurance. CSI also sued for its uninsured damages, as did United Phosphorus,
       Inc.” However, the original petition does not mention the insurance companies,
       and UPI did not intervene until later. CSI’s original petition also named the
       manufacturer and distributor of the hot box as defendants, but they were
       subsequently dropped from the suit.
                                               5
      Gharda also moved pre-trial to exclude CSI’s expert witnesses. The trial

court conducted Daubert/Robinson hearings on the admissibility of the expert

testimony on May 5, 2009.3 Several experts testified at the hearing, including

Sammy Russo, CSI’s fire-origin expert; Andy Armstrong, a forensic chemist and

chemical fire expert; Nicholas Cheremisinoff, a chemist; and Shannon Rusnak, a

forensic accountant and CSI’s damages expert. The trial court denied Gharda’s

motions to exclude the testimony of these experts.4

D.    Trial to a Jury

      The trial lasted for approximately two weeks and included testimony from

twenty-two witnesses, many of them expert witnesses, and at least eleven volumes

of exhibits. Gharda and GUSA renewed their objections to CSI’s expert witnesses

at trial, and the trial court overruled those objections.

      Robert Blair, the CSI employee who was present when the fire first broke

out, stated that he heard a sound like a truck crashing into the building, and, about

forty-five seconds later, he heard the fire alarms go off and saw smoke billowing

out of vents on the west side of the building. Firefighters responded. They

3
      See Daubert v. Merrell Dow Pharm. Inc., 509 U.S. 579, 590, 113 S. Ct. 2786,
      2795 (1993); E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 554
      (Tex. 1995).
4
      Gharda also challenged the admissibility of William Green’s testimony. He
      testified at the Daubert/Robinson hearing, and his testimony was found reliable by
      the trial court. He did not testify at trial, and, therefore, his testimony is not
      challenged on appeal.
                                               6
reported that the building was locked and they had to force their way inside. When

they entered the northwest quadrant of the building, they observed evidence of the

fire to their right, which was the southwest quadrant of building where the hot box

was located. Furthermore, firemen indicated that they did not open the hot box

doors in the course of fighting the fire.5

      Sammy Russo, CSI’s fire-origin expert witness, investigated the fire. He

opined that the fire began in the hot box containing chlorpyrifos and spread to the

rest of the facility. Other experts, including Armstrong, a forensic chemist and

chemical fire expert, and Cheremisinoff, a chemist, testifying on behalf of CSI,

opined that the fire was caused by ignitable vapors produced during the

chlorpyrifos’s rapid decomposition and that the rapid decomposition was caused

by a contaminant in the chlorpyrifos.

      Gharda presented expert testimony from Lloyd Hawkins, a certified fire

investigator, opining that the fire did not start in or near the hot box, but rather, it

started in the northwest quadrant of the warehouse.           It also presented expert

witnesses Wayne Britton and John Cayais, expert chemists, who tested

chlorpyrifos to determine its flammability and who tested the retained samples


5
      Gharda points out that not all of the firefighters were interviewed. The only
      firefighter to testify at trial was Jerry Gardner, who was the chief of the Pasadena
      Fire Department at the time of the fire and served as the incident commander.
      Gardner testified about his own direct knowledge of the fire and the reports he
      received from other firefighters during the course of the fire.
                                               7
(“retains”) from the batches of chlorpyrifos sold to CSI and found that there was

no contamination.

      Shannon Rusnak, a forensic accountant and expert on damages, Mark Boyd,

and others presented evidence of CSI’s damages as a result of the fire.

      The jury reached the following conclusions:

    Question One: “Did the negligence, if any, of those named below
     proximately cause the occurrence in question?” The jury was instructed on
     the meaning of negligence, ordinary care, and proximate cause, and it
     answered “no” as to CSI and “yes” as to both GUSA and Gharda.

    Question Two: “Was there a manufacturing defect in the Chlorpyrifos
     Technical at the time it left the possession of [Gharda] that was a producing
     cause of the occurrence in question?” The jury answered “yes.”

    Question Three: “Did [GUSA] exercise substantial control over the content
     of the warning or instruction that accompanied the Chlorpyrifos Technical
     sold to [CSI]?” The jury answered “yes.”

    Question Four: “Was the warning or instruction inadequate?” The jury was
     instructed on what constitutes “adequate” warnings, and it answered “yes.”

    Question Five: “Did the plaintiffs’ damages, if any, result from the
     inadequacy of the warning or instruction?” The jury answered “yes.”

    Questions Six and Seven: “Did [GUSA] make an express factual
     representation to [CSI] about a material aspect of the Chlorpyrifos
     Technical?” The jury answered “yes,” but it also found, in Question Seven,
     that the factual representation was not materially incorrect.

    Questions Ten and Eleven: “Was there a defect in the marketing of the
     Chlorpyrifos Technical at the time it left the possession of [Gharda] that was
     a producing cause of the occurrence in question?” The jury was instructed
     on the meaning of “marketing defect,” “adequate” warnings, “unreasonably


                                            8
        dangerous” products, and “producing cause.” The jury answered “no.” The
        jury also responded “no” to the same question asked about GUSA.

      Question Twelve: “For each company you found caused or contributed to
       cause the occurrence, find the percentages of responsibility attributable to
       each . . . .” The jury found that CSI had 0% responsibility, that GUSA had
       10% responsibility, and that Gharda had 90% responsibility.

      Questions Thirteen, Fourteen, and Fifteen: The jury found that GUSA and
       CSI had “an agreement to sell Chlorpyrifos Technical that met product
       specifications and was free of contaminants,” that GUSA failed to comply
       with its agreement with CSI, and that GUSA’s breach of its agreement was
       not a proximate cause of CSI’s injuries.

      Question Sixteen: Regarding damages, the jury found, for Boyd, that “[t]he
       reasonable costs in Harris County, Texas to restore the building in question
       to the condition it was in immediately before the occurrence in question”
       was $1.9 million; for UPI, that “the difference in the market value in Harris
       County, Texas, of [UPI’s] contents of the warehouse immediately before and
       immediately after the occurrence” was $1 million; for CSI, the jury found
       that the “difference in the market value . . . of [CSI’s] contents of the
       warehouse immediately before and immediately after the occurrence” was
       $2.3 million, that the difference in the market value of the contents of the
       office building was $100,000, that the “reasonable and necessary costs for
       environmental cleanup costs as a result of the occurrence” were $2.1 million,
       that the “reasonable costs . . . for bulk tank repairs and cleanup costs” were
       $20,000, that the “[r]easonable and necessary extra production costs” were
       $950,000, and that lost profits amounted to $0.

        The jury returned its verdict on February 25, 2010.

E.      Post-Trial Motions and Final Judgment

        On March 2, 2010, the trial court, on its own motion, ordered that all parties

attend post-verdict mediation with David Mathiesen within thirty days. Also on

March 2, 2010, the trial court granted “the Defendant’s Motion for Summary



                                              9
Judgment as to All Claims of Mark Boyd.” This motion was originally filed by

Gharda and GUSA pre-trial, on September 2, 2009.

      On April 6, 2010, CSI moved for judgment on the verdict.

      On April 9, 2010, Gharda filed its “Response Opposing Motion for Entry of

Judgment.”    Gharda argued that it was entitled to JNOV and that CSI had

erroneously included Mark Boyd in its proposed judgment because (1) the trial

court’s March 2, 2010 summary judgment had eliminated the award to Mark Boyd

and “Interested Insurers”; (2) CSI had “hidden what amounts of money the insurers

paid to each separate Plaintiff and why and when those payments were made”; and

(3) the insurers had never proved that they had paid any claims, and the motion for

entry of judgment offered no proof of that fact either, in that the attached copies of

a Lloyd’s insurance policy and three proofs of loss were not admitted as evidence

at trial. This motion asked that the trial court deny CSI’s motion for entry of

judgment and grant Gharda JNOV, or, alternatively, if the court entered judgment

for CSI, that the court not enter judgment for Boyd or the “Interested Insurers”

because the court had granted summary judgment on all of Boyd’s claims.

      Also on April 9, 2010, Gharda moved for JNOV. In this motion, Gharda

argued that the “Plaintiffs cannot make a case based on speculation,” that the

Plaintiffs had “essentially tried the case as a res ipsa case even though CSI, not

Defendants, controlled the drums,” and that, “[i]n fact, the Court properly denied

                                             10
Plaintiffs a res ipsa instruction.” Gharda argued that the jurors could not infer

contamination of the product without competent evidence of contamination and

that “although a jury could have chosen to disbelieve Gharda’s testimony about

what the retains [samples retained by Gharda from the batch of chlorpyrifos at

issue here] showed, the jury had no competent affirmative testimony on which to

conclude that the [chlorpyrifos] was defective when it left Gharda’s control.”

Gharda argued that there was no competent evidence to support the jury’s answer

to Question One on negligence and proximate cause because Cheremisinoff’s

testimony was incompetent. Gharda argued that he did not testify in terms of

reasonable probability (rather, he stated “reasonable possibility”) and that “his

testimony was conclusory and speculative, his testimony was unreliable under

Daubert standards, and his testimony reasoned backwards from a desired result.”

      Gharda also argued that there was no competent evidence to support the

jury’s answer to Question Two, that a manufacturing defect was a producing cause

of the fire. It argued that the expert testimony on this subject was conclusory,

speculative, and unreliable under Daubert.

      Finally, Gharda argued that there was no competent evidence to support the

jury’s answer to Question Sixteen regarding damages.

      On April 23, 2010, CSI filed a motion for leave to amend its petition. It

alleged that the parties and the trial court had agreed that subrogation rights

                                             11
involving the interested insurers would be addressed and calculated post-trial. It

further argued that the parties had treated the issue as if it had been pleaded, and,

therefore, it was tried by consent.

       CSI also filed an amended motion for judgment on the verdict. In this

motion, it addressed Boyd’s claims, arguing that the trial court had erred in

dismissing his claims on limitations grounds, and it again argued that the interested

insurers had a contractual right of subrogation to the jury awards in favor of CSI

and Boyd.

       On April 29, 2010, Gharda filed a response opposing CSI’s motion for leave

to amend its petition, arguing that the “insurers failed to appear or prove up their

damages” and that “there was no agreement to do so post-verdict.” Also on April

29, 2010, Gharda filed a supplement to its motion for JNOV. This supplement

argued that CSI “failed to disclose trial witnesses and had no good cause for their

[sic] failure.”

       Finally, Gharda also responded to CSI’s amended motion for entry of

judgment, arguing that the trial court had correctly granted summary judgment on

Boyd’s claims and that CSI’s alternative judgment gave it $1.5 million more than

the jury awarded. GUSA filed a joinder in these motions.

       On May 14, 2010, CSI responded to the motion for JNOV. It also argued

that GUSA’s motion to join Gharda’s motion was not sufficient for the trial court

                                            12
to grant JNOV in favor of GUSA because the two companies “stand in different

shoes.”

      On May 20, 2010, the trial court signed the following orders: (1) an order

denying CSI’s motion for leave to amend its petition; (2) an order denying CSI’s

motion for reconsideration of the trial court’s order granting Gharda’s motion to

dismiss all claims of Mark Boyd; (3) an order denying Gharda’s motion for JNOV,

including the supplement; and (4) an order denying GUSA’s motion for JNOV and

supplement.

      Also on May 20, 2010, the trial court signed a final judgment awarding CSI

$4,923,000 from Gharda and $547,000 from GUSA, awarding UPI $900,000 from

Gharda and $100,000 from GUSA, and ordering that Boyd take nothing against

Gharda and GUSA.6

      On June 9, 2010, Gharda filed its “First Amended Motion for Judgment

Notwithstanding the Verdict.” This motion again argued that CSI “cannot make a

case based on speculation,” that CSI “essentially tried this case as a res ipsa case,”

and that there was no competent evidence supporting the jury’s answers to

Questions One, Two, and Sixteen. Gharda also argued that CSI “failed to disclose

trial witnesses and had not good cause for their [sic] failure.”


6
      The record does not provide a source for the damages amounts assessed here by
      the trial court. These amounts do not correspond to the jury award or to the
      motion to enter judgment on the verdict.
                                             13
      Also on June 9, 2010, Gharda moved for a new trial based on “the jury’s

prejudice” and on its arguments that CSI “cannot make a case based on

speculation,” that there was factually insufficient evidence to support the jury’s

answers to Questions One, Two, and Sixteen, and that CSI had failed to disclose

trial witnesses, specifically arguing that CSI “should not have been allowed to call

any witnesses based on their [sic] failure to timely and properly list them” in

response to Gharda’s timely, pretrial interrogatory and that CSI had no good cause

for this failure. Gharda further argued that CSI failed to provide the actual address

for Jerry Gardner, the former chief of the Pasadena Fire Department, even though

it knew his address. On June 17, 2010, GUSA joined Gharda’s amended motion

for JNOV, and it filed its own motion for new trial.

      On July 8, 2010, CSI responded to these motions.

      On August 10, 2010, the trial court denied Gharda’s and GUSA’s motions

for new trial.

      Also on August 10, 2010, the trial court entered its “Amended Final

Judgment.”       This judgment stated that the trial court “finds [CSI’s] expert

testimony is unreliable and constitutes no evidence of negligence, manufacturing

defect and causation and, therefore, cannot support the jury’s answers to jury

questions one and two. As a result, the court disregards the jury’s answers to

questions one and two, and finds for Defendants Gharda USA, Inc. and Gharda

                                            14
Chemicals, Ltd. and grants, in part, Defendant’s Motion for Judgment

Notwithstanding the Verdict.” It vacated its May 20, 2010 judgment and order

denying Gharda’s motion for JNOV and ordered that “all Plaintiffs take nothing

against” Gharda and GUSA and that all of the plaintiffs’ claims were dismissed

with prejudice.

                                  JURISDICTION

       As a threshold matter, we address the trial court’s jurisdiction to enter JNOV

in this case.

       CSI argues that the trial court granted JNOV sua sponte and thereby violated

Texas Rule of Civil Procedure 301, which provides:

       The judgment of the court shall conform to the pleadings, the nature
       of the case proved and the verdict, if any, and shall be so framed as to
       give the party all the relief to which he may be entitled either in law or
       equity. Provided, that upon motion and reasonable notice the court
       may render judgment non obstante veredicto if a directed verdict
       would have been proper, and provided further that the court may,
       upon like motion and notice, disregard any jury finding on a question
       that has no support in the evidence. Only one final judgment shall be
       rendered in any cause except where it is otherwise specially provided
       by law. Judgment may, in a proper case, be given for or against one or
       more of several plaintiffs, and for or against one or more of several
       defendants or intervenors.

TEX. R. CIV. P. 301.

       In making this argument, CSI misrepresents the record. Gharda and GUSA

both moved for JNOV, and they both filed amended JNOV motions along with

their motions for new trial following the trial court’s original May 20, 2010
                                              15
judgment. Any motions for new trial or motions to reconsider or modify this

judgment had to be filed within thirty days, or by June 21, 2010. TEX. R. CIV. P.

329b(a). Gharda filed its amended motion for JNOV and a separate motion for

new trial on June 9, 2010, and GUSA joined Gharda’s motion for JNOV and filed

its own motion for new trial on June 17, 2010. These timely motions extended the

court’s plenary power seventy-five days, to August 3, 2010, at which time all of

these motions were overruled by operation of law.           TEX. R. CIV. P. 329b(c).

However, Texas Rule of Civil Procedure 329b(e) provides that when a timely

motion for new trial is filed, the trial court has plenary power to grant a new trial or

to vacate, modify, correct, or reform the judgment until thirty days after all such

timely-filed motions are overruled, either by a written and signed order or by

operation of law, whichever occurs first. TEX. R. CIV. P. 329b(e). Thus, the trial

court had plenary power to vacate the original judgment up until September 2,

2010, and the August 10, 2010 judgment vacating the May 20, 2010 judgment was

entered within the trial court’s plenary power.

      We conclude that the trial court had jurisdiction to act as it did.           We

therefore address the merits of the appeal.

                                        JNOV

      In its first, second, and third issues, CSI challenges the trial court’s JNOV.




                                              16
A.    Standard of Review

      A trial court may grant a motion for JNOV if a directed verdict would have

been proper, and it may disregard any jury finding on a question that has no

support in the evidence. TEX. R. CIV. P. 301. A trial court may disregard a jury

finding and render JNOV if the finding is immaterial or if there is no evidence to

support one or more of the findings on issues necessary to liability. Tiller v.

McLure, 121 S.W.3d 709, 713 (Tex. 2003); Spencer v. Eagle Star Ins. Co. of Am.,

876 S.W.2d 154, 157 (Tex. 1994). A question is immaterial, for the purpose of

determining whether a court may disregard a jury finding, when the question

should not have been submitted or when it was properly submitted but has been

rendered immaterial by other findings. Spencer, 876 S.W.2d at 157.

      A trial court properly enters a directed verdict (1) when a defect in the

opposing party’s pleadings makes them insufficient to support a judgment;

(2) when the evidence conclusively proves a fact that establishes a party’s right to

judgment as a matter of law; or (3) when the evidence offered on a cause of action

is insufficient to raise an issue of fact. M.N. Dannenbaum, Inc. v. Brummerhop,

840 S.W.2d 624, 629 (Tex. App.—Houston [14th Dist.] 1992, writ denied). In

such a case, the issue should not be submitted to the jury. See id.

      In reviewing the rendition of JNOV, the reviewing court must determine

whether there is any evidence upon which the jury could have made the finding.


                                             17
Tiller, 121 S.W.3d at 713; see also B & W Supply, Inc. v. Beckman, 305 S.W.3d
10, 15 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (holding that we review

JNOV’s under no-evidence standard).          The reviewing court must view the

evidence in the light most favorable to the verdict, crediting favorable evidence if

reasonable jurors could and disregarding contrary evidence unless reasonable

jurors could not. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005); see

Tiller, 121 S.W.3d at 713 (holding that, in reviewing “no evidence” point, court

views evidence in light that tends to support finding of disputed fact and disregards

all evidence and inferences to contrary); Bradford v. Vento, 48 S.W.3d 749, 754

(Tex. 2001).

      To sustain a challenge to the legal sufficiency of the evidence to support a

jury finding, the reviewing court must find that (1) there is a complete lack of

evidence of a vital fact; (2) the court is barred by rules of evidence from giving

weight to the only evidence offered to prove a vital fact; (3) there is no more than a

mere scintilla of evidence to prove a vital fact; or (4) the evidence conclusively

established the opposite of a vital fact. Volkswagen of Am., Inc. v. Ramirez, 159
S.W.3d 897, 903 (Tex. 2004).

      If some evidence supports the disregarded finding, the reviewing court must

reverse the JNOV and render judgment on the verdict unless the appellee asserts

cross-points showing grounds for a new trial.        M.N. Dannenbaum, Inc., 840
18
S.W.2d at 628; Basin Operating Co. v. Valley Steel Prods. Co., 620 S.W.2d 773,

776 (Tex. Civ. App.—Dallas 1981, writ ref’d n.r.e.); see also Beckman, 305
S.W.3d at 15–16 (holding that we must uphold jury’s verdict and not trial court’s

judgment if more than scintilla of evidence supports jury’s finding). However,

JNOV is proper when the trial court is barred by the rules of evidence from giving

weight to the only evidence offered to prove a vital fact. Volkswagen of Am., Inc.,
159 S.W.3d at 903; see also Whirlpool Corp. v. Camacho, 298 S.W.3d 631, 638

(Tex. 2009) (holding that party may assert on appeal that scientific evidence or

expert testimony is unreliable and therefore legally insufficient to support verdict);

Coastal Transp. Co., Inc. v. Crown Cent. Petroleum Corp., 136 S.W.3d 227, 234–

35 (Tex. 2004) (holding that expert witness testimony on gross negligence claim

was legally insufficient and rendering judgment that plaintiff take nothing).

B.    Reliability of Expert Testimony

      In its first issue, CSI argues that the trial court erred in disregarding the

jury’s answers to Questions One, Two and Sixteen and entering JNOV on the

issues of negligence, product defect, and causation. In its motion for JNOV,

Gharda argued that there was no competent evidence to support the jury’s answer

to Question One on negligence and proximate cause, because the testimony of

CSI’s expert, Cheremisinoff, was incompetent and unreliable; Gharda also argued

that there was no competent evidence to support the jury’s answer to Question


                                             19
Two, that a manufacturing defect was a producing cause of the fire because the

expert testimony on this subject was conclusory, speculative, and unreliable under

Daubert; and it argued that, consequently, there was no competent evidence to

support the jury’s answer to Question Sixteen, regarding damages.

      In determining whether the trial court’s rendition of JNOV was proper, we

must first determine whether the trial testimony of CSI’s experts was unreliable

and therefore constituted no evidence.      The admission of expert testimony is

governed by Texas Rule of Evidence 702, which provides:

      If scientific, technical, or other specialized knowledge will assist the
      trier of fact to understand the evidence or to determine a fact in issue,
      a witness qualified as an expert by knowledge, skill, experience,
      training, or education may testify thereto in the form of an opinion or
      otherwise.

TEX. R. EVID. 702; E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549,

554 (Tex. 1995). “Expert testimony is admissible if (1) the expert is qualified, and

(2) the testimony is relevant and based on a reliable foundation.” Cooper Tire &

Rubber Co. v. Mendez, 204 S.W.3d 797, 800 (Tex. 2006) (citing Helena Chem. Co.

v. Wilkins, 47 S.W.3d 486, 499 (Tex. 2001) and Robinson, 923 S.W.2d at 556).

      “In deciding whether an expert is qualified, the trial court must ‘ensur[e] that

those who purport to be experts truly have expertise concerning the actual subject

about which they are offering an opinion.’” Mendez, 204 S.W.3d at 800 (quoting

Gammill v. Jack Williams Chevrolet, Inc., 972 S.W.2d 713, 719 (Tex. 1998)).

                                            20
      Scientific testimony must be based on a reliable underlying scientific

technique or principle. Robinson, 923 S.W.2d at 557. “Scientific testimony is

unreliable if it is not grounded ‘in the methods and procedures of science,’ and

amounts to no more than a ‘subjective belief or unsupported speculation.’”

Mendez, 204 S.W.3d at 800 (quoting Robinson, 923 S.W.2d at 557). Expert

testimony may also be unreliable if “there is simply too great an analytical gap

between the data and the opinion proffered.” Id. (quoting Gammill, 972 S.W.2d at

727). “A flaw in the expert’s reasoning from the data may render reliance on a

study unreasonable and render the inferences drawn therefrom dubious. Under that

circumstance, the expert’s scientific testimony is unreliable and, legally, no

evidence.” Id. at 801 (quoting Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d
706, 714 (Tex. 1997)).

      “Rule 702 envisions a flexible inquiry focusing solely on the underlying

principles and methodology, not on the conclusions they generate.” Robinson, 923
S.W.2d at 557 (citing Daubert, 509 U.S. at 593–94, 113 S. Ct. at 2797); see also

Allison v. Fire Ins. Exch., 98 S.W.3d 227, 238 (Tex. App.—Austin 2002, pet.

granted, judgm’t vacated w.r.m.) (“A trial court must focus solely on the validity of

principles and methodology underlying the testimony, not the conclusions

generated.”) (internal quotations omitted).




                                              21
      The Texas Supreme Court has identified six non-exclusive factors that trial

courts may consider in determining whether expert testimony is reliable:

      (1)    the extent to which the theory has been or can be tested;
      (2)    the extent to which the technique relies upon the subjective
             interpretation of the expert;
      (3)    whether the theory has been subjected to peer review and/or
             publication;
      (4)    the technique’s potential rate of error;
      (5)    whether the underlying theory or technique has been generally
             accepted as valid by the relevant scientific community; and
      (6)    the non-judicial uses which have been made of the theory or
             technique.

Mendez, 204 S.W.3d at 801 (citing Robinson, 923 S.W.2d at 557).

      The supreme court has emphasized, however, that these factors are not

exclusive and that they do not fit every scenario. TXI Transp. Co. v. Hughes, 306
S.W.3d 230, 235 (Tex. 2010) (citing Gammill, 972 S.W.2d at 726); see also Ford

Motor Co. v. Ledesma, 242 S.W.3d 32, 39 (Tex. 2007) (holding that Robinson

factors are particularly hard to apply in vehicular-accident cases involving accident

reconstruction testimony). Thus, the supreme court has determined that, “[r]ather

than focus[ing] entirely on the reliability of the underlying technique used to

generate the challenged opinion, as in Robinson,” it is appropriate in some cases

“to analyze whether the expert’s opinion actually fits the facts of the case.”

Hughes, 306 S.W.3d at 235 (citing Volkswagen of Am., Inc., 159 S.W.3d at 904–


                                             22
05). “In other words, we determine whether there are any significant analytical

gaps in the expert’s opinion that undermine its reliability.” Id.

      Generally, rulings on objections as to the admissibility of evidence,

including whether expert testimony is reliable, are reviewed for an abuse of

discretion. Whirlpool Corp., 298 S.W.3d at 638. However, in a no-evidence

review, we independently consider whether the evidence at trial would enable

reasonable and fair-minded jurors to reach the verdict. Id. “[A] no-evidence

review encompasses the entire record, including contrary evidence tending to show

the expert opinion is incompetent or unreliable.” Id.

      In Robinson, the supreme court held that it is not the trial court’s role “to

determine the truth or falsity of the expert’s opinion. Rather, the trial court’s role

is to make the initial determination whether the expert’s opinion is relevant and

whether the methods and research upon which it is based are reliable.” 923
S.W.2d at 558. The court held that the trial court’s exclusion of Robinson’s expert

testimony was not an abuse of discretion because “[i]t was not based upon a

reliable foundation.” Id. The court cited the fact that the expert “conducted no

testing to exclude other possible causes of the damage . . . even though he admitted

in his deposition that many of the symptoms could be caused by something other

than contaminated Benlate” and stated that “[a]n expert who is trying to find a

cause of something should carefully consider alternative causes.” Id. at 558–59.

                                             23
The court further stated that the expert used “problematic” methodology and that,

while “[s]cientists may form initial tentative hypotheses,” by “coming to a firm

conclusion first and then doing research to support it,” the expert used unreliable

methodology. Id. at 559. Finally, the court considered that “[the expert’s] research

and opinions were conducted and formed for the purpose of litigation.” Id. The

court held,

      The fact that an opinion was formed solely for the purposes of
      litigation does not automatically render it unreliable. However,
      “when an expert prepares reports and findings before being hired as a
      witness, that record will limit the degree to which he can tailor his
      testimony to serve a party’s interest.” On the other hand, opinions
      formed solely for the purpose of testifying are more likely to be biased
      toward a particular result.

Id. (quoting Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir.

1995) (on remand)).

      In its motion for JNOV, Gharda asked the trial court to hold that the only

evidence in support of the jury’s answers to Questions One, Two, and Sixteen was

expert testimony, that the testimony of each of CSI’s experts amounted to “no

evidence” because it was unreliable, and that, therefore, the testimony of each of

these witnesses was inadmissible, and the court was barred by the rules of evidence

from submitting it to the jury. Our task, therefore, is to review the testimony to

determine whether the trial court erred in ruling that the testimony of these experts




                                            24
was unreliable and, therefore, should not have been submitted to the jury,

justifying the rendition of JNOV.

      1.     Gharda’s Arguments in Support of JNOV on Expert Reliability

      To establish that contaminated chlorpyrifos caused the fire that destroyed

CSI’s warehouse, CSI relied on the following experts’ testimony: (1) Sammy

Russo, a fire investigator, who testified that the physical evidence showed that the

fire started in the southwest portion of the building in the hot box and that the

damage to that area was consistent with a low-order gas explosion; (2) Harold

Rice, the lead investigator from the Harris County Fire Marshal’s Office, who also

testified that he ended his investigation with the conclusion that the fire started in

the hot box; (3) Roger Owen, an electrical engineer retained at Russo’s request to

inspect the hot box for mechanical or electrical malfunction, who determined that

mechanical or electrical malfunction of the hot box could be ruled out as a cause

for starting the fire in the hot box; (4) Andy Armstrong, a forensic chemist and

chemical fire expert contacted by Russo to analyze the potential cause of the

“differential burning” patterns around some of the drums in the hot box; and

(5) Nicholas Cheremisinoff, a chemical engineer, who testified that the EDC

contamination of the chlorpyrifos occurred at Gharda’s plant.

      Gharda and GUSA argue that all of these experts are neither qualified nor

reliable. Therefore, we address the reliability of the testimony each of the experts


                                             25
gave to determine whether the trial court properly ruled in response to Gharda’s

motion for JNOV that all of their testimony amounted to no evidence and should

not have been submitted to the jury.

      2.     Reliability of Sammy Russo’s Testimony

      Gharda argues that the testimony of Sammy Russo, a fire investigator who

investigated the fire at issue in this case, was unreliable and should have been

excluded. Gharda admits that Russo followed the correct methodology, namely,

the National Fire Protection Association (“NFPA”) guide for fire and explosion

investigations, or “NFPA 921.” However, it argues that while Russo claimed to

follow NFPA 921 as his methodology, he did not do so faithfully. Gharda argues

that (1) Russo did not follow NFPA 921’s statement that fires usually start at the

lowest point in the areas of greatest burn; (2) Russo did no testing, including

failing to test his hypothesis about where the fire started; (3) Russo failed to

conduct interviews with persons with knowledge about the events; and (4) Russo

gave contradictory and evasive testimony regarding his ability to “identify the fuel

that fed a hot-box-started fire” and the explanation for differential burn patterns.

             a.     Russo’s Testimony

      Russo testified that he followed the procedures and recommendations in

NFPA 921 and that the physical evidence showed that the fire started in the

southwest portion of the building in the hot box and that the damage to that area


                                             26
was consistent with a low-order gas explosion. He testified that each investigation

effort is a little different because each fire is different, so there is not a

predetermined list of steps for investigators to follow. Russo first heard about the

fire on the news, and he was contacted by CSI’s attorney a few days later to aid in

the investigation into the cause of the fire.

      Russo testified that the first thing he did was examine the outside of the

building.   He got information from CSI personnel about what materials and

chemicals were in the building and where they were located, and he gathered

material safety data sheets, which contain information about physical and chemical

properties of the materials in the warehouse.          Russo also interviewed CSI

personnel, including Robert Blair, who was present when the fire first broke out.

Blair told Russo that he heard a sound like a truck crashing into the building, and

then, about forty-five seconds later, the fire alarms went off.

      Russo further testified that he was working with another investigator who

conducted interviews with the firefighters and related information back to him.

Russo testified that he did not want to interview a lot of the firefighters because he

had trained them and he did not want to influence them unduly.

      After collecting information, Russo inspected the inside of the entire

building with a team of investigators. He looked at burn patterns and at items that

appeared not to have been damaged by the fire. Russo testified that the burn

                                                27
patterns he found all led away from the hot box. He stated that “there was a

preliminary indication I had an area of origin in the southwest quadrant” because

he “had seen the ridge vent [in that area] compromised on the video.” He saw the

hot box with the hinges “pushed open” and determined that “the fire spread was

from that area.” Russo also noticed “a distortion of the roof above the hot box that

[he] typically see[s] in gas vapor explosions because when you get ignition, these

vapor clouds tend to expand three dimensionally where I had distortion of the

roof.” Russo further testified that he examined the “fuel load” and could “see

where the fire had followed the fuel past the wall behind the hot box.”

      Following his inspection of the building with a team of people, including

some investigators who Russo believed were there on behalf of either Gharda or

GUSA, all of the investigators made a list of the samples they would like to have

taken. According to Russo, none of the investigators expressed any interest in the

northwest quadrant of the building at that time. Russo further testified that all of

the experts had input into developing a sampling protocol. Russo was concerned

about “the differential burning of the drums within the hot box, that even though it

was everybody’s understanding and my understanding that all the drums contained

the same product, something very different, you know, from a reaction standpoint

had occurred.”    Russo also testified that he contacted Andy Armstrong, “a

competitor in the past in the laboratory business,” and asked for his input as to the

                                            28
best protocol for collecting chemical samples from the drums in the hot box. He

detailed the protocol used for conducting the 3M charcoal badge testing and

explained how the testing canisters worked.

      After the sampling was performed, Russo continued to inspect the facilities,

removing additional equipment and other items of interest. He testified, “When

you do a fire investigation, you’ve got to look at the whole picture. It’s—it’s got

many, many components and you’ve got to systematically examine them and then

either rule them in or out. So this is part of looking at other components in the

structure.” In addition to having an electrical engineer inspect fans, electrical

boxes, and other electrical components of the warehouse, Russo recommended

having another electrical engineer inspect the hot box because he “wanted to be

sure it was either working right or not.” Russo also testified that, after the building

was razed, he examined the concrete slab to determine if there were any areas of

extreme heat that he had missed on his earlier inspection.

      Russo testified that the charcoal badges were removed for testing on April 9,

2004, and that his team “physically took samples from each drum.” He also stated

that he “didn’t try to save all of the drums because this is a permitted facility under

EPA, I believe; and you can’t keep waste materials at a facility like this for more

than 90 days. So we were under some regulatory pressure to get the samples

out . . . .” Russo testified about the science behind the 3M charcoal badge tests and

                                              29
about how the tests were analyzed, and he stated that “in mass spectrometry, you

can look at selected ions, selected fragments from classes of compounds.” Finally,

he testified that “the bottom line is that while the material appears to be basically

the—the same product, there are differences within the product. They’re not—

they don’t all demonstrate they’re exactly the same. And it gives us some idea as

to what compounds might be there. Toluene showed—showed up, and I think

EDC showed up as well.” He testified that the results of the badge testing told him

“[t]hat the product is non-uniform or consistent, that there are differences within

the product that makes me question whether or not all of the product was on spec.”

      CSI’s counsel asked, based on Russo’s review of the documents that were

produced during the investigation and in the course of the lawsuit, deposition

testimony, and news videos, “Have you formed an opinion which is based on

reasonable scientific probability as to the origin of this fire?” Russo answered,

“Yes, . . . [t]he origin is—is the area at the—at the hot box. And the point of

origin, which is a refinement of the identification of origin, is within the hot box.”

He went on to explain the basis of his opinion, which was based in part on news

footage, which early on showed fire in the area where the hot box was located, but

nothing in the northwest corner, where Gharda argued the fire started. He looked

at things like heating of the metal roof, burn patterns, paint discoloration, and the

displacement of a ridge vent on the roof over the location of the hot box. He

                                             30
testified that the video showed firefighters entering the building through the

northwest quadrant early on in the fire, and he stated that “[t]hey’re reporting fire

off to their right, which is where exactly I would expect it to be”—in the direction

of the hot box area.

      Russo testified that the fire progressed from the hot box area toward an area

referred to as the “label room” where “there’s a storage rack . . . that had cardboard

boxes that would have been the first combustibles that would have been ignited.”

Russo also testified that early on in the fire, there was “[n]o damage on the other

side of the building”:

      [Russo]:            The totes hadn’t started to burn. So they would
                          not be a—particularly a cause. You want to see
                          where the fire starts and how it progresses. You
                          got to add the dimension of time when you’re
                          looking at fire patterns.

      [CSI’s counsel]:    And by “totes” are you talking about the same
                          solvent area that we talked about . . . earlier?

      [Russo]:            The solvent area’s in here. . . . That’s the area of
                          the building that collapsed. And you look at the
                          after-the-event pictures, that’s where the fire
                          department let that burn so that didn’t all run out
                          and contaminate the environment and there’s a
                          tremendous amount of fire damage and if you’re
                          not trained in fire investigation, you might just
                          immediately say, Hey, greatest burn at the lower
                          burn, that’s it, without taking into consideration
                          the dimension of time and that would be a false
                          origin.
                                 Same way with that northwest corner.

                                             31
      ....
                                If you just read literally NFPA 921, it’s the
                         greatest burn at the lowest point and the reason
                         they say that is because fire burns up and out. It
                         rises. Okay? So where it starts it’s supposed to do
                         the greatest damage at the lowest point and spread
                         from there and it will also do the greatest damage
                         to the roof.
                                If you look at this and don’t take into
                         account the time element and that this had solvents
                         there, which are good fuels, and the fact that the
                         fire department didn’t suppress that, you—follow
                         NFPA 921 and you’re—you’re likely to pick that
                         as an origin. . . . or the northwest corner there.
                         But it was not involved in the—the initial video.

(Emphasis added.)

      Russo also testified that his examination of the hot box revealed evidence of

damage to the hot box that was

      very consistent with what I see quite frequently in my type of work,
      natural gas explosions, as opposed to dynamite or something like that.
      It’s a very low order explosion typically characterized by a
      deflagration, which is a fancy word for a flash fire that accelerates.
      When you trap a fire in a confined space and you add temperature
      from the burning, for every 10 degrees Centigrade that you increase
      the temperature, you double the reaction rate. So by having a vapor
      fire in a confined space, you start increasing the rate and you can
      accelerate that until you build a—you know, build pressure in the box.
      In this case, you build very low pressure, probably in the order of 1 to
      3 pounds.
             With the 15,000 or so square inches of surface area on the door,
      1 pound of pressure will give you 15,000 pounds of force against that
      front door. It didn’t take a lot of pressure to spring the front door
      latches, bend the hinges and the rumble or boom is the decompression
      of that material into the—you know, as the doors open.


                                            32
      Russo went on to explain how the remainder of the damage to the hot box

was consistent with his belief that a low-order explosion occurred.          He also

testified that the damage to the outside of the hot box indicated that there was not

“enough temperature on the outside of the box to get past the insulation of the hot

box to heat the contents, you know, to their flammable level.” Regarding the vent

at the back of the hot box, which Gharda argues was the weakest area of the hot

box and would have failed in the event of a low-order explosion, Russo disagreed,

stating that a “control rod going through the vent . . . reinforce[d] the vent. Plus

the surface area there, that’s a very small vent. You don’t have a lot of pounds per

square inch on the surface area of the vent. Plus you got a steel right up the middle

that holds the vent in place. You’re going have to [sic] bend that steel rod or

disjoin the vent flapper itself from the rod.”      He testified that the “pressure

differential between the inside of the box and outside of the box is relatively small.

You don’t have enough force” to push the vent open, and that in his scientific

analysis of the issue, he would not have expected the vent to fail or be breached.

      Russo further testified that he examined burn patterns all over the building

and that he examined the burn patterns from within the hot box and outside of the

hot box. Russo also testified that he examined and discarded the theory that some

propane from nearby tanks might have leaked out and come into contact with the

hot box to cause the explosion or that the smaller hot box might have somehow

                                             33
been involved. He examined burn patterns and other characteristics of the fire

distribution.

      Regarding the bungs, he testified, “[Y]ou notice the bungs [are] removed.

Those bungs, after the low order explosion, are going to be in the same spot. You

don’t have differential pressure to blow those bungs out or give direction to this—

this type of event.”

      Russo testified that all of his investigation indicated “the fire actually

emanating at the hot box and then mov[ing] into the combustibles of the label

storage room.” He testified that he used the scientific method to arrive at his

conclusions and stated, “What I’m trying to do is bracket the area of origin, so if

all—either if all the indicators point to it or there’s something that says, Hey,

you’re not right. So I’m literally looking for that.”

      During cross-examination, Russo agreed that the chlorpyrifos drums in the

hot box “showed no signs of explosion or high pressure . . . from within the

drum[s].” When counsel asked, “And you saw at least to some extent, the ones

you could see, you had the bung caps sitting right up there on top of the drums

where they had been set by the workers?” Russo replied, “Yes, sir. I didn’t—I

didn’t see bungs on any drums.”

      Regarding testing, on cross-examination, Russo testified that the 3M badge

testing was the only testing he was aware of CSI having done—the other samples

                                             34
that were collected from inside the chlorpyrifos drums were never tested, “though

there [were] other tests on other pieces of equipment.” Russo also testified that the

3M badge test was completely different from testing “the virgin product” before it

was damaged by fire. Regarding testing the coke and ash buildup from the burned

drums, Russo testified that, in some ways, the 3M badge test was different and in

some ways it was similar. He stated, “[O]ne of the things you would do with the

coke is to heat the coke, drive the vapors out of the coke and absorb it into a

charcoal strip or, in essence, a 3M badge. So in part this would be exactly the

same analysis that’s conducted on the coke material.”

      Regarding the results of the 3M badge testing, Russo testified that type of

testing “can be” both qualitative and quantitative “with appropriate standards and

analysis. It’s used every day in the laboratory to measure how many parts per

million or how many parts per billion of compounds you have.” He testified that

in this case, the testing results were not quantitative, but that the results did present

the relative amounts of particular compounds.

      Regarding differential burning, Russo testified that he identified the area

around drums two and three that showed different burn patterns, and he concluded

that the drums in that area were the ones that contained the contaminated

chlorpyrifos. Russo testified that he was not asked during his direct examination

about which contaminant caused the problem. Russo again testified that he did not

                                              35
interview the firefighters—that he had another investigator do that and report back

to him the information developed in the interviews. He testified that firefighters

“saw fire in the northwest corner and that when they made entry, they saw it to the

right. They entered the main door and saw it to the right.” Russo also confirmed

that the drums that he identified as containing the contaminant were either TF-2,

TF-3, or TF-4 and that those same drums did not show any EDC levels in the

testing done by Dr. Armstrong.

      Russo further testified that he received a number of documents from Gharda,

but, regarding testing done by Gharda or other experts, “[t]he chemistry has not

been my assignment. And I—I—there are chemists to evaluate that.” He testified

that he did not conduct any calculations or testing to determine what “the yield

strength of [the hot box latches] were” because he did not need to: “I know it

failed under the conditions of the event. I know that’s a fact.” Russo agreed that

the drums from the hot box had been exposed to other chemicals during the fire,

before the charcoal badge tests were performed. He testified that was “why we

were comparing the different badges to see what was the same in all of the drums.

That would be material that was absorbed from the warehouse.           What we’re

looking for are spikes in chemicals that were not evenly distributed in the sample.”

He testified, consistent with his deposition testimony, that he was not prepared to




                                            36
identify which chemical caused the fire or what the ignition source might be. He

testified that possible ignition sources he considered were

      electrical sparking, perhaps a connection on the heater strips. That’s
      why I asked that—that hot box be sent to an electrical engineer, Mr.
      Owens, who made an examination to see if there were any sparks.
      Also made a determination as to whether or not the hot box is
      operating correctly. That’s one possibility.
             Thermal degradation of the product. The product, when it
      degrades, it becomes exothermic, which means it’s self-heat
      generating, and that can accelerate the—the product to a temperature
      that you can get—you will get auto ignition or can get auto ignition.
             Obviously with a recirculating system, if you got particulates in
      that system, you can generate static electricity. . . . At this point I
      don’t have an ignition source that I’m willing to identify within a
      reasonable degree of scientific probability. I’ll defer to the chemist
      who’s looked at that.

      GUSA’s counsel asked, “If no one can tell us how much fuel was in there,

then we can’t possibly say what caused this fire?”            Russo responded, “I—I

wouldn’t agree with that. I just said I wouldn’t do it. . . . I would want to know

that I had sufficient fuel to reach the lower explosive limit and that that would be

available in the original product.”

      On redirect-examination, Russo testified that his investigation indicated that

the fire started with “ignitable vapor within the hot box” and that the only thing in

the hot box was drums of chemicals from Gharda, so he concluded, based on those

two facts, that the ignitable vapor came from the Gharda chemicals. He testified

that all of the evidence he looked at led to that conclusion and that the fact that he

did not have an ignition source that he could identify “probably means I’m just not
                                             37
smart enough to identify it or I haven’t seen enough evidence. But the bottom line

is we did have ignition. So I know it exists. It’s not a—not an imaginary thing.”

      He also testified that the products in the warehouse fire had been

“significantly heat stressed. EDC’s a very volatile product. For it to remain after a

fire like this would be a bit unusual and might indicate a very high concentration”

but that he “would defer to the chemist the things” that were within the chemist’s

purview. Gharda’s attorney asked if he could have concluded two days after the

fire what caused it. Russo testified that “there may be fire investigators who would

determine the cause as being an explosion in the hot box and it would be possible

to do that,” but he did not do that. He testified that he had “a higher standard of

scientific responsibility to eliminate a number of possibilities, and I systematically

did that for my job” and that he had to follow the scientific method.              He

specifically testified that he did not start his investigation with any particular

conclusion in mind and that he does not “reverse engineer” his investigations.

             b.    Analysis

      To show that Russo’s testimony was unreliable as a matter of law and,

therefore, barred by the rules of evidence and improperly submitted to the jury,

Gharda had to show that Russo was unqualified or that his testimony was not

relevant or reliable. See Mendez, 204 S.W.3d at 800; Robinson, 923 S.W.2d at

556. Gharda challenged the relevance and reliability of Russo’s testimony. It

                                             38
makes no argument and cites no authority showing that Russo, as a professional

fire investigator, was unqualified to opine on the origin of the fire. We conclude

that Gharda failed to show that this testimony should have been barred.

      Russo testified that the nature of investigating the origin of a fire is

something that is not readily subject to testing. Rather, it involves application of

some standard protocols and depends to some extent on the experience and

subjective interpretation of the investigator. In this regard, Russo’s investigation is

comparable to other types of accident-reconstruction testimony, in which the

supreme court has held that it is appropriate to analyze whether the expert’s

opinion actually fits the facts of the case and whether there are any significant

analytical gaps in the expert’s opinion that undermine its reliability. See Hughes,
306 S.W.3d at 235; Ledesma, 242 S.W.3d at 39. Russo testified regarding the very

thorough nature of his investigation, the multiple theories or potential sources for

the fire he considered and the reasons he rejected many of those theories, and the

use he made of other information and physical evidence from the fire. He based

his opinion regarding the location of the origin of the fire on video footage taken

by news helicopters during the fire, on firefighter testimony, information about the

contents of the warehouse, burn patterns and physical evidence at the scene,

including the nature of the damage to the hot box itself, and several other sources.

Thus, we conclude that, although his theory, by nature of the investigation itself,

                                             39
does not lend itself to testing, his opinion fits the facts of the case and there are no

significant analytical gaps in his testimony explaining why he determined that the

fire originated in the hot box. See Hughes, 306 S.W.3d at 235.

      Gharda’s argument that Russo did no testing, including that he failed to test

his hypothesis about where the fire started, is without merit. Gharda argues, “For

example, if the hot box had contained drums with water, Russo would have

reconsidered his origin assumptions. Though the drums did not contain water, the

same principle applies.” Furthermore, the evidence shows that Russo conducted

testing on the contents of the drums and recommended that a chemist interpret

those tests. The tests showed that the drums did not contain a benign substance

such as water; rather, they contained known flammable substances. This was

sufficient testing to support Russo’s conclusion that ignition of flammable vapors

in the hot box was the source of the fire. Russo also had Owen, an electrical

engineer, inspect the hot box and other items for a mechanical or electrical

malfunction.

      Russo’s testimony is also reliable when considering several other Robinson

factors.   See Whirlpool Corp., 298 S.W.3d at 639–40 (recognizing that some

subjects do not lend themselves to scientific testing and scientific methodology,

but that many cases require evaluating expert testimony by considering both

Robinson-type factors and by examining for analytical gaps in testimony). The

                                              40
methodology Russo used in conducting his investigation, NFPA 921, has been

subjected to peer-review and publication, and it has been generally accepted as

valid by the relevant scientific community. It is the method used by the Harris

County Fire Marshal’s Office and many other accredited fire investigators, and

Gharda does not dispute the validity of the NFPA methodology. See Mendez, 204
S.W.3d at 801 (discussing Robinson factors).

      Gharda claims, however, that Russo violated NFPA’s standard that the

investigator “interview people with knowledge of information about the events” by

failing to interview firefighters. However, this is a mischaracterization of the

evidence. Russo testified that he did not personally interview the firefighters, but a

member of his investigatory team conducted those interviews and reported back to

him. Thus firefighter interviews were conducted as part of Russo’s investigation.

      Gharda also claims that Russo did not follow NFPA 921’s statement that

fires usually start at the lowest point in the areas of greatest burn. However,

Russo’s testimony explained why CSI’s fire presented an unusual situation and

why he concluded that the fire started in a different location, namely, the initial

videos did not show that the lowest point was involved in the early stages of the

fire. He also testified that some of the chemicals in the warehouse burned hotter

than other materials in spite of burning for shorter amounts of time, which would

affect the appearance of the burn patterns, and that firefighters made the decision

                                             41
to let certain areas of the warehouse burn longer than others as a method of

preventing environmental contamination, which also affected the appearance of

where the “greatest burn” would have occurred. Russo testified that NFPA 921’s

recommendations are guidelines that must be used flexibly because every fire

investigation is unique, just as each fire is unique.          Gharda presented no

contravening evidence that NFPA recommendations are inflexible standards that

must be strictly followed in every case. Nor did it present any evidence that the

fire actually started at the lowest point. Therefore, it failed to carry its burden of

showing that Russo’s testimony should have been barred on this ground.

      The methodology Russo employed has been put to non-judicial uses—in

fact, its primary use is to determine the origin of fires. Russo testified that his own

involvement in this case began as a fire-origin investigator in the immediate

aftermath of the fire and that he formed his opinions regarding the origins of the

fire in that capacity. See Robinson, 923 S.W.2d at 559 (holding that, although

opinion formed solely for purposes of litigation does not automatically render it

unreliable, “when an expert prepares reports and findings before being hired as a

witness, that record will limit the degree to which he can tailor his testimony to

serve a party’s interest”) (quoting Daubert, 43 F.3d at 1317).

      Furthermore, Russo testified regarding his general use of the scientific

method and proper investigative protocols—he conducted a thorough investigation

                                             42
of the premises, collected several samples, and investigated other possible causes

that he eventually ruled out. His testimony explained the methods he used—

generally accepted methods—to reach his conclusion regarding the place of origin

of the fire. Gharda presented no evidence that the methods used by Russo to reach

his conclusion regarding the place of origin of the fire were not a generally

accepted methodology.

      Finally, Gharda argues that Russo gave contradictory and evasive testimony

and points to Russo’s testimony about the progression of the fire beyond the hot

box and the burn patterns surrounding the area of the hot box and about the

possibility of the fire starting outside the hot box.      Gharda argues that this

testimony demonstrates that Russo began with a specific result in mind and did not

conduct his investigation to test that theory but instead just looked for evidence to

support it.

      However, viewing Russo’s testimony as a whole, we conclude that Gharda

mischaracterizes his testimony.    Russo testified that he conducted a thorough

investigation of the entire property and identified several different alternate

theories that he eliminated. He examined burn patterns and fuel load as well as

sampled and examined equipment and electrical connections throughout the

building. Finally, he testified that he used the scientific method and conducted a




                                            43
thorough investigation over the course of several weeks to arrive at the conclusions

he presented.

      We conclude that CSI established Russo’s reliability and that Gharda failed

to carry its burden of showing, in its motion for JNOV, that Russo’s evidence was

unreliable. We hold that the trial court erred in concluding that Russo’s testimony

was unreliable, constituted no evidence, and should have been barred. Therefore,

the trial court erred in counting Russo’s testimony as no evidence of defect,

negligence, or causation.

      3.     Reliability of Harold (Buddy) Rice’s Testimony

      Gharda argued in its motion for JNOV that Rice, the lead investigator from

the Harris County Fire Marshal’s Office, was unqualified and unreliable because

he (1) repeatedly violated the NFPA standards he purported to follow by focusing

his investigation on the hot box after CSI’s employees told him the hot box was the

only thing on, (2) did not sufficiently investigate the warehouse and failed either to

determine an ignition source or to conduct a thorough investigation into finding an

ignition source, (3) testified inconsistently, (4) did no testing, and (5) was not

competent to investigate the fire.      To support its argument that Rice was

unqualified to investigate the fire and that his testimony was unreliable, Gharda

points to Wal-Mart Stores, Inc. v. Merrell, 313 S.W.3d 837, 839–40 (Tex. 2010),

to support its contention that “[a]n expert’s failure to rule out potential ignition


                                             44
sources makes his testimony unreliable,” and to Whirlpool, 298 S.W.3d at 642–43,

to support its contention that “failure to test or measure or calculate makes an

investigation incomplete and testimony unreliable.”

      Gharda also argues that Rice was not a competent witness because he was

fired from the fire marshal’s office for failing to follow up on witness interviews,

he did not have the proper experience with explosions, and he could not define

standard fire investigation terms.

             a.    Rice’s Testimony

      Rice was the lead investigator from the Harris County Fire Marshal’s Office

who responded on the morning of the fire to investigate its cause and origin. Rice

testified that he was a certified arson, fire, and explosion investigator and that he

had twenty-two years of experience doing fire investigations, and he agreed with

Russo that NFPA 921 was the proper methodology for investigating the CSI fire.

He also testified that NFPA 921 permitted testing of the investigator’s hypothesis

regarding the origin or cause of the fire to be done through either experimentation

or deductive reasoning.

      Rice’s team of investigators interviewed witnesses from CSI and from the

first-responders, including several firefighters. A CSI employee told him that the

hot box was the only equipment that was left on the night before the fire. Rice

concluded, after observing burn patterns and other evidence at the scene, that the

                                            45
fire originated in the hot box. His report concluded that the probable cause of the

fire was the ignition of an unknown vapor inside the hot box.

       Rice testified that he did not thoroughly investigate the entire warehouse

because he did not have access to all portions of the warehouse, due to fire

damage, and he conceded that he did not spend any significant amount of time

examining the northwest quadrant of the building—the area in which Gharda

argued that the fire originated.

              b.    Analysis

       Rice used similar methodology and fire investigation procedures as those we

have already determined were reliable in our analysis of Russo’s testimony.

Gharda presented no evidence that Rice violated NFPA standards by focusing on

the hot box under the circumstances of this case. Nor did it present any evidence

or argument that Rice’s investigation of the warehouse was insufficient under

NFPA standards. Gharda’s contentions that Rice failed to conduct a thorough

investigation under NFPA standards, failed to determine an ignition source, and

was not competent to investigate the fire are all unsupported by the record and

contrary to it.

       We conclude that Gharda failed to show in its motion for JNOV that Rice’s

testimony was unreliable and inadmissible. Therefore, we hold that the trial court




                                           46
erred in concluding that this testimony amounted to no evidence and should not

have been submitted to the jury.

      4.     Roger Owen’s Testimony

      Gharda does not raise any arguments regarding Owen’s qualifications or

reliability in its appellate brief. However, CSI argues that his testimony supports

the jury’s verdict and should have been considered by the trial court in ruling on

Gharda’s motion for JNOV.

      Roger Owen testified as an expert electrical engineer and expert in fire

causation. His investigation included removing and inspecting multiple electrical

boxes and wiring, in addition to an examination of the fan in the hot box. Based on

his inspections, he ruled out mechanical or electrical malfunction as the cause of

the fire. Owen also testified, during Gharda’s presentation of its case, that he ruled

out mechanical or electrical failure of the hot box as the cause of the fire. This

unchallenged evidence demonstrates that CSI retained experts to investigate

multiple potential causes of the fire and supports the jury’s verdict.

      5.     Reliability of Andy Armstrong’s Testimony

      Gharda argued in its motion for JNOV that the testimony of Andy

Armstrong was not reliable and should have been kept from the jury. Specifically,

Gharda argues that (1) Armstrong did not offer reliable testimony of defect or

causation because neither he nor Cheremisinoff, one of CSI’s causation experts,


                                             47
tested their defect, ignition, or causation theories, (2) no literature supported

Armstrong’s claim that allegedly defective chlorpyrifos could explode or ignite,

and (3) Armstrong never identified an alleged defect, a source of ignition, or a

cause of the fire.

             a.      Armstrong’s Testimony

      Armstrong is a forensic chemist and chemical fire expert contacted by Russo

to analyze the potential cause of the “differential burning” patterns around some of

the drums in the hot box. He used 3M charcoal testing badges to test vapors in the

drums and detected the presence of toluene and EDC in some of the drums.

Armstrong testified that the material in the drums was not uniform, that toluene

and EDC were both flammable solvents, and that either can cause an explosion or

fire if present in a sufficient amount.           Armstrong also opined that EDC

contamination caused rapid decomposition of the chlorpyrifos and created

significant flammable vapors that auto-ignited.

      Armstrong testified that he was a chemist and that he ran a laboratory called

Armstrong Forensic Laboratory. He testified that his laboratory “got its foundation

in fundamental work doing fire investigation, identifying ignitable liquids from

suspect fires” and that it currently does the same thing “as well as environmental

testing.” He testified about his education and other professional background.




                                             48
      He testified that he became connected to this case when some samples were

submitted to him for testing and that he subsequently rendered his opinions. He

testified that the type of testing he used in this case—“ignitable liquids

recovery”—was “primarily developed to assist a field investigator to establish

what burned at a fire,” that “over the years it’s developed into a standard test. It’s

been a standard test since about 1989, 1990, when it was first developed,” and that

“[i]t’s been tried and true, and it was not developed specifically for this endeavor.”

He further testified that he tested the 3M badges sent to him by Russo in

accordance with “ASTM E1618,”7 which provides the standard test method for

ignitable liquid residues in extracts from fire debris samples by gas

chromatography-mass spectrometry, like the 3M badges. He detailed the findings

in his report, beginning with the steps he went through to comply with the standard

for testing and the results.

      Attorneys for Gharda and GUSA both objected to this testimony based on

the fact that Armstrong did not “qualify under [the] Daubert/Robinson standard.

There’s no reliability to his testimony. . . . There’s no scientific basis for his

testimony as it relates to this case.” The trial court overruled this objection.

      Armstrong then testified that the results of the badge testing showed that, for

drum TF-1, “a lot of toluene [was] produced in the recovery. Ultimately we went


7
      “ASTM” stands for the “American Society for Testing and Materials.”
                                              49
back and looked at this same analytical data and found detectable levels of

ethylene dichloride or dichloroethylene, depending on which way you want to

name it. . . . EDC.” CSI’s attorney asked him why he went back to look for EDC,

and Armstrong testified:

      When we initially did the analysis, I have no knowledge of how this
      material is manufactured, I have little knowledge of what burned in
      the fire. I’m just reporting what the vapor space is producing from
      these different barrels.
             We have a high level of toluene. Toluene is . . . a flammable
      liquid. And not knowing what to anticipate, we report that we have
      significant levels of toluene in the system left over after the fire.
             Ultimately, through discovery, the attorneys find out that
      toluene is not used in the production of chlorpyrifos; EDC is used in
      the production of chlorpyrifos. And I was requested to go back and
      look at the analytical data and see, did you detect in the original
      analysis that EDC was present at a detectable level.

Armstrong testified that he did as requested, found that EDC was present, and

wrote a report on that finding.

      Armstrong testified that he then “looked at the analytical information, the

material safety data sheets [‘MSDS’] that were provided” by Gharda for “warnings

on the system . . . [,] for any kind of chemical hazards that may [be] present, the

flashpoint, the decomposition temperature, everything you can find out about this

particular product.” He stated that U.S. law requires companies like Gharda to

furnish the MSDS so that consumers can understand the properties of the chemical

materials. He learned that the material would thermally decompose, according to

the MSDS, at 266 degrees Fahrenheit. He testified that he did further research into
                                           50
the thermal ability of chlorpyrifos by examining other internal documents stamped

with GUSA’s name that indicated lower temperatures for decomposition. He

found that there was a “great discrepancy” between the decomposition temperature

provided by the Gharda MSDS and the internal documents Gharda had on the

subject.

      Armstrong testified that he relied on another study completed by a third-

party lab, which reported that “violent decomposition” of chlorpyrifos would occur

at 222 degrees Fahrenheit.8 He testified that he found another article “published by

the Austrialian equivalent to the EPA indicating thermal decomposition at low

temperatures. We found additional material safety data sheets from Dow and other

producers of the product indicating that it would spontaneously decompose under

elevated temperature.” Armstrong concluded that this information told him

      that we have a mechanism to generate a lot of vapor inside this hot
      box due to the thermal decomposition, spontaneous thermal
      decomposition. We know that the intent of the hot box was to melt
      the product.
             Chemically we know that reactions go faster the higher the
      temperature. Chemically we know that reactions go faster in solutions
      than they do in solids. So we have a lot of independent information


8
      The record reflects that CSI sought to admit the study, which it claims was
      produced by Gharda in the course of litigation, and that the published study itself
      stated at the bottom that it was sponsored by Gharda. Gharda objected to its
      introduction into evidence as hearsay, and the trial court sustained the objection.
      Armstrong was allowed to testify that he relied on it, but he was not allowed to
      testify as to “what it [was].” Armstrong testified on the record that the study was
      performed by Inveresk and was sponsored by Gharda.
                                              51
      about the properties of the material, and most of that information
      came from Gharda.

      Regarding the ignition source of the vapors that were being produced in this

system, Armstrong stated:

      It’s fairly obvious in looking at this data and the stability of the
      compound and the temperatures that were invoked, 180 degrees
      Fahrenheit, that over an extended period of time, this material was
      going to decompose. That’s a given.

      ....

      [T]here are basically three things that you can relate to the ignition.
      Either I had a spark—and the static can be generated because of the
      circulation of gases in the hot box—or I had a significant
      concentration of something—what the chemist would call a free
      radical.
             The generation of the free radicals comes from this particular
      barrel, because it had the most damage, where it began to decompose
      early.

Armstrong testified that particular barrel would reach its melting point earlier than

the other barrels because, according to “Raoult’s Law,” the melting point of a

material is lower when there is an impurity in that material. He testified that

      based on all the information that I read, that there was an impurity in
      some of the drums. As a result of that impurity, I lower the
      temperature, it begins to melt at a lower temperature.
            When I melt it at a lower temperature, the liquid molecules
      have a chance to bang into each other very nicely. That causes them
      to decompose.
            When I add more decomposition products, I have more
      impurities. When I have more impurities, the melting point keeps
      going down. So it just takes a little bit to start it, but then I get the
      whole barrel melted early.

                                             52
             And from the analytical data that was provided to me, this
      material starts to decompose. When it decomposes, it generates heat.
      When it generates the heat, because I’m in a sealed box, big barrel, I
      don’t have any place for that heat to go, the internal product gets
      hotter.
             And when it gets hotter, we’re going to cook the egg a little
      faster. And sooner or later we’re going to generate so much heat that
      it’s going to reach one of these multiple decomposition temperatures
      and erupt.
             When it erupts, it generates a lot of vapor in the hot box. I have
      in that vapor free radicals. I have partial molecules. I’ve got a very
      active gas . . . . I generate a large amount of gas in this hot box.
             It is auto ignition. It is going to start a combustion process
      because I have such a high concentration of free radicals. Fire is
      nothing more than a free radical reaction that is sometimes controlled
      and sometimes not.

      Armstrong testified that toluene is a thermal degradation product—a by-

product of the chemical reaction that occurs as the chlorpyrifos decomposes.

However, he did not believe the EDC was a thermal degradation product of this

decomposition because he “could not find a mechanism, a chemical process, to

generate EDC by the thermal decomposition of the product.” Thus, he concluded

that the “EDC was in the container at the time of manufacture and shipping.”

      He concluded:

      As the exothermic decomposition occurred, the system got hotter. As
      it gets hotter, the reaction proceeds more rapidly, and I generate an
      awful lot of smoke inside the vessel.
             And at some point in time, it either was concentrated enough to
      auto ignite or a static discharge caused it. And it really doesn’t make
      much difference whether the toluene got ignited first or the EDC got
      ignited first or some other decomposition product, the other two
      unknown and unidentified, got ignited first.

                                            53
              It’s the complex smoke system inside this box with the oxygen
       that touched off the event that blew open the doors that burned the
       building down.

       Armstrong testified that CSI had not had this problem before, in spite of its

frequent use of the same product, because it had not received contaminated product

before and that the product was defective in the way it was marketed because the

“decomposition temperatures were not correctly reported to the general public on

the material safety data sheets. It decomposes at a lower temperature.” He also

testified that a reasonable scientific probability existed that there was a

manufacturing defect in the batch of chlorpyrifos in question. He testified that he

considered other possibilities and “ran through quite a few scenarios in my head as

to how I can get this system to do what it did” and that he followed the scientific

method in arriving at his conclusion.

       On cross-examination, Gharda’s lawyers questioned Armstrong about his

allegedly changing opinions:        his original opinion that toluene was the

contaminant, then his subsequent opinion that EDC was the contaminant and was

ignited by an unknown ignition source, and then his final conclusion that EDC was

the contaminant and the vapors spontaneously combusted—that “it just heated up

so hot it ran away on its own and didn’t even need an ignition source.” Armstrong

testified,




                                            54
         But, sir, that is the ignition source in a self-heating spontaneous
         combustion. I don’t have an independent piloted ignition source. I
         have to have a high concentration of reactive molecules to cause it.
                Now, I did not say that was the exclusive ignition source.
         There’s still the probability—or possibility of static in the system
         because I’ve got circulating air. And I’ve said may times that I cannot
         differentiate between the two; but it is my opinion as a chemist and
         what I know about self-heating, and how a fireplace catches on fire
         and a few other things, that it’s an overconcentration of free radicals
         in the system that caught fire.
                The question in my mind is the source of the free radicals.

         Regarding his changing opinion, Armstrong testified, “I think that’s

evidence of the use of the scientific method. As additional information comes

forth, as a scientist I have the privilege and responsibility to modify the hypothesis

or modify my opinion based on the evidence presented.” Gharda’s attorney asked

whether everything Armstrong’s firm did involved litigation, and Armstrong

replied, “No . . . . Everything the company does may become involved in

litigation, not that it is involved in litigation. . . . We analyze children’s toys for

lead and phthalates. We do a lot of different things.”

               b.    Analysis

         Armstrong’s testimony indicated that he relied on the methodology

established by ASTM E1618 in conducting and interpreting the charcoal badge

tests.    He also relied on established scientific principles and on information

regarding the scientific nature of the chemicals involved that he received from

Gharda itself and from other published tests. Thus, his opinion was based on

                                              55
methodologies and techniques that had been published and subjected to peer

review and that had been generally accepted as valid by the relevant scientific

community. He also testified that these principles were used for many purposes

and were not just for judicial use. He testified that he was contacted by Russo in

the course of Russo’s investigation into the origin of the fire, that he consulted with

Russo on the best way to collect vapor samples, and that he was asked to provide

the chemical expertise necessary to aid in Russo’s investigation into the cause of

the fire, all prior to being asked to testify at trial. See Mendez, 204 S.W.3d at 801

(discussing Robinson factors).

      Armstrong used these established testing methods to test the vapors

remaining in the drums after the fire, and he based his conclusions on those test

results. He also testified that further “testing” of his theory was not possible

because it would essentially require recreating the explosion on the same scale as

the one that caused the initial fire. He based his theory of how the fire occurred on

the known chemical properties—obtained from Gharda itself and from other

published laboratory tests—of the chlorpyrifos and the flammable vapors shown

by the badge tests to have existed in a few of the drums.

      Gharda argues that Armstrong reached his conclusion first and then tried to

justify it and that he failed to conduct proper testing. According to Gharda, the

only tests he performed—the 3M charcoal badge tests—were faulty and proved

                                             56
nothing. Gharda failed, however, to produce any evidence that the 3M badges

were not tested in accordance with the ASTM standard test method for ignitable

liquid residue and failed to show what other testing could have been done that

would have been helpful to support Armstrong’s theory. It is not in question that

the particular vapors identified by Armstrong—the EDC contaminant and toluene

decomposition by-product—are flammable. The known scientific principles that

Armstrong related support his conclusion, and in order to recreate the spontaneous

combustion or static charge within the system, he would have needed to basically

recreate the entire explosion.

      We conclude that the contentions made by Gharda regarding the reliability

of Armstrong’s testimony are actually arguments concerning the propriety of the

conclusions that a juror could have drawn from Armstrong’s testimony. These

contentions are not supported by the testimony, and they do not concern

Armstrong’s qualifications or methodology.        Gharda failed to show that this

testimony did not satisfy the Robinson factors for determining the reliability of

expert testimony, and we conclude that it does satisfy those factors.9 See id. (citing

Robinson, 923 S.W.2d at 557 (reciting factors in determining reliability)).




9
      Gharda also argues that Armstrong’s testimony has been excluded as unreliable by
      at least one other court. We conclude that this argument is not relevant to the
      admissibility of Armstrong’s testimony in this case.
                                             57
Therefore, we hold that the trial court erred in ruling that Armstrong’s testimony

amounted to no evidence and should not have been submitted to the jury.

      6.    Admissiblity of Nicholas Cheremisinoff’s Testimony

      Finally, Gharda argued, and the trial court agreed in entering its JNOV, that

Nicholas Cheremisinoff’s testimony regarding flaws in the manufacturing and

quality control processes at Gharda was unreliable so that his testimony amounted

to no evidence and should not have been submitted to the jury.

            a.     Cheremisinoff’s Testimony

      Cheremisinoff was CSI’s expert on Gharda’s manufacturing process and

quality control. He testified that he has a Ph.D. in chemical engineering and has

worked for several chemical manufacturing plants, including Exxon. He testified

that he reviewed the manufacturing and quality control processes used by Gharda

in manufacturing the chlorpyrifos.     He also reviewed witness testimony, the

product specifications provided by Gharda, the physical evidence and forensic

samples available after the fire, and the testing of the retains—the samples of

chlorpyrifos retained by Gharda from the batches sold to CSI—performed by

Gharda’s experts. Cheremisinoff opined that the flaws in the manufacturing and

quality control processes at Gharda made it “quite possible, well within scientific

certainty, that there are manufacturing flaws” that led to contamination of the

chlorpyrifos at the plant. He also testified regarding flaws in Gharda’s sampling


                                           58
methods and opined that testing of the retains was not a reliable way to determine

whether the chlorpyrifos was contaminated at the time Gharda manufactured it and

sealed it into the drums.

             b.     Analysis

      In its motion for JNOV, Gharda argued that Cheremisinoff testified in terms

of the “possibilities” and did not offer reliable testimony on negligence, existence

of a defect, or causation. Specifically, it argued with respect to these claims that

Cheremisinoff misunderstood Gharda’s production process and never observed

Gharda’s plant or procedures; instead, he only reviewed Gharda’s manufacturing

protocols. Gharda also argued that Cheremisinoff relied on “facts contrary to

actual facts” when testifying about the amount of EDC in the two drums; that he

did no testing of Gharda’s procedures, had no peer-reviewed studies criticizing

Gharda’s procedures, and cited no publications criticizing those procedures; that he

could not identify an ignition source; and that he “failed to follow a methodology

or account for facts contrary to his opinions.”

      However, Cheremisinoff explained, using scientific principles, why

Gharda’s testing procedures were insufficient. Cheremisinoff also testified that he

used generally accepted scientific principles relating to proper testing methods to

support his conclusions. Gharda has presented no evidence that this testimony was

false or that the testing principles used by Cheremisinoff were not reliable.

                                             59
Finally, regarding Gharda’s complaint that Cheremisinoff could not identify an

ignition source, Cheremisinoff’s testimony indicated that he was not asked to

investigate or reach any conclusion on a possible ignition source. Armstrong was

CSI’s expert on identifying an ignition source. We conclude that Gharda failed to

show that Cheremisinoff’s testimony was unreliable under the Robinson factors.

See Mendez, 204 S.W.3d at 801 (citing Robinson, 923 S.W.2d at 557) (reciting

factors in determining reliability)).

      7.     Conclusion on Reliability of CSI’s Expert Witnesses and Response
             to the Dissent

      In sum, Russo and Rice provided sufficient evidence on the origin of the

fire, and Armstrong provided sufficient evidence on the cause of the fire.

Cheremisinoff provided evidence of defects in the manufacturing process that

could have allowed a reasonable juror to conclude that Gharda was responsible for

the contamination that Armstrong identified as the cause of the fire. We hold that

the trial court erred in deeming any of CSI’s expert testimony to be unreliable,

much less all of it, and in granting JNOV on the ground that the rules of evidence

barred this testimony from consideration by the jury.

      The dissent argues that, in examining the testimony of each expert witness,

we used “a flawed approach” that “fail[s] to critically analyze the substance of

what each expert presented to the jury.” Slip Op. at 15–16. The dissent argues that

because each expert’s testimony “depended on some critical element that had to be
                                            60
supplied by another expert,” our analysis is incorrect. Slip Op. at 16. However, in

a case involving complicated scientific evidence, such as this one, it is improbable

that a party will be able to find one expert witness who is an expert in all necessary

areas of scientific inquiry. Thus, if we were to conclude, as the dissent seems to

suggest we should, that Russo, the fire origin expert, was also required to be an

expert in the areas of chemistry, mechanical engineering, electrical engineering,

and manufacturing design for chemical products, CSI and companies involved in

similarly complex litigation would never be able to support their cases.

      We maintain that the correct approach to determining the reliability of expert

testimony is to evaluate the qualifications and reliability of each particular expert’s

testimony, as we did here. As the Texas Supreme Court has held, “[i]f an expert

relied upon unreliable foundational data, any opinion drawn from that data is

likewise unreliable.” Helena Chem. Co., 47 S.W.3d at 499. However, if we

determine that an expert relied upon reliable data and methodology in reaching his

opinion, then the expert’s opinion can properly be considered by the jury. See id.

Texas law has long maintained that expert witnesses may rely upon information

about which they have no personal knowledge. See, e.g., TEX. R. EVID. 703

(providing that expert may base opinion on facts or data “perceived by, reviewed

by, or made known to” him and may consider evidence that would be otherwise

inadmissible if it is “of a type reasonably relied upon by experts in the particular

                                             61
field in forming opinions or inferences upon the subject”); In re Christus Spohn

Hosp. Kleberg, 222 S.W.3d 434, 440 (Tex. 2007) (orig. proceeding) (holding that

experts may rely on hearsay, privileged communications, or other information that

lay witnesses may not); Sosa v. Koshy, 961 S.W.2d 420, 427 (Tex. App.—Houston

[1st Dist.] 1997, pet. denied) (holding that accident-reconstruction expert was

allowed to rely on statements by eyewitnesses in forming opinion); Noriega v.

Mireles, 925 S.W.3d 261, 264–65 (Tex. App.—Corpus Christi 1996, writ denied)

(stating that expert witnesses in medical-malpractice case are often forced to rely

upon medical records to form opinions, particularly in situations where plaintiff is

deceased). Thus, as long as a court determines that the expert had a sufficient basis

for his opinion, that opinion may be considered by the jury. We disagree that each

expert’s testimony must “bolster” that of the others. See Slip Op. at 28. Here, no

expert relied on the testimony of another as a source of his conclusions and

opinion. Rather, each expert depended upon the others for the context of his

conclusions and opinion. It is not improper for each expert witness to testify

regarding a separate question in the analysis of a complex circumstance.

      Here, we extensively examined the testimony of Russo, CSI’s fire-origin

expert, and determined that he relied upon sound data and methodology in

determining the location where the fire started. Subsequent experts investigated

possible causes for the fire in that location and testified, in Owen’s case, that the

                                            62
fire did not have a mechanical or electrical origin, and in Armstrong’s case, that it

had a chemical origin. The context of their opinions—that they were asked to

investigate potential causes for the fire that the fire-origin expert pin-pointed as

starting in a particular location—was presented to the jury. Because we have

determined that Owen’s and Armstrong’s opinions regarding potential causes for

the fire in the hot box were based on reliable data and methodology, the jury was

entitled to rely on them for that stated purpose.10 The dissent specifically argues

that Armstrong was not reliable because he “simply assum[ed] that the correct

location had been identified for the location of the fire and confin[ed] his analysis

to the restricted universe of factors existing inside of the hot box. . . . His

assumption did not permit a conclusion that no cause existed inside the box.” Slip

Op. at 28–29. However, as we have already discussed, Armstrong was not retained

to identify the location where the fire originated, nor did he testify concerning the

location of the fire’s origin. He concluded that the fire started in the hot box due to

the ignition of flammable vapors; and the nature of his testimony, as we related in

our review of his testimony above, was that he did consider multiple possibilities


10
      The jury was likewise free to disbelieve CSI’s experts and to credit the testimony
      of Gharda’s experts on fire-origin and causation. However, given the jury’s
      findings on these questions, the jury chose to credit the testimony of Russo and
      Armstrong. See City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005)
      (holding, in “no-evidence” review, that we view evidence in light most favorable
      to verdict, crediting favorable evidence if reasonable jurors could and disregarding
      contrary evidence unless reasonable jurors could not).
                                              63
in reaching his opinion, including the possibility that there was no chemical cause

of the fire.

       Likewise, Cheremisinoff was asked to testify regarding the source of the

contamination that Armstrong testified was present in the drums of chlorpyrifos.

We concluded that Cheremisinoff used sound data—data he obtained from Gharda

itself and known scientific principles—and sound methodology in examining and

answering the question he was retained to answer, namely, what was the origin of

the contamination in the chlorpyrifos?

       The dissent also argues that CSI’s experts did not do sufficient testing.

However, CSI’s experts testified that they completed all of the testing that was

possible under the circumstances of this case. Regarding the 3M badge tests, the

dissent states that “No testing was conducted to confirm the reliability of [Russo’s]

method of collecting samples, which consisted of placing charcoal badges in the

barrels nearly two weeks after the fire.” Slip Op. at 29. The dissent also cites the

fact that the badge tests showed a “greater amount of toluene, a contaminant that

was not used in Gharda’s production of chlorpyrifos” and that “[n]o testing was

performed to determine whether the EDC, like the toluene, could have been

detected because it was present in the air at the location of the warehouse . . . .”

Slip Op. at 29–30.     These arguments do not take Russo’s and Armstrong’s

testimony on the subject into account. Russo and Armstrong both testified that

                                            64
charcoal badge testing was the commonly accepted method for testing the chemical

vapors present, especially in situations where, as here, the actual chemicals

themselves have been completely destroyed by the fire. Russo further testified that

he and the other experts and fire investigators determined that using the badge tests

was the proper method for investigating the types of chemicals that were present in

the hot box because of the nature of the damage caused by the fire. Russo stated

that any testing of scrapings from the insides of the drums would have involved

heating the scrapings to release their vapors and to register the vapors on a

charcoal badge, and, thus, the charcoal badges placed inside the drums themselves

served the same purpose.      No expert or other evidence contradicted Russo’s

testimony that this was a scientifically common method for testing under these

circumstances.

      Additionally, Russo testified that the experts were able to distinguish

between chemicals and vapors that were present in the environment from

chemicals and vapors that came from the contents of the drums themselves

because, in analyzing these results, the experts looked at chemicals that showed up

in roughly equal amounts across all of the badges. Russo testified that vapors from

the environment would be present in approximately equal amounts in all of the

badges, while spikes of chemicals that appeared only in certain drums indicated

something that came from a particular drum. Russo and Armstrong both testified

                                            65
that this was scientifically reliable and a common testing method, and no expert or

other evidence indicated that this was not a scientifically reliable methodology.

Armstrong testified that the higher levels of toluene that were present in a few of

the barrels was a by-product of the decomposition of the contaminated chlorpyrifos

and, based on Gharda’s own information regarding the composition and

manufacture of the chlorpyrifos, that the higher levels of EDC detected in a few of

the barrels had to be the result of contamination, because EDC should not have

been a part of the manufacturing process, and it was not present in all of the other

barrels, indicating that it was not an environmental contaminant. Regarding the

assertion that CSI failed to test the samples of the chlorpyrifos retained by Gharda,

we observed that Gharda’s experts tested the retains and presented the results to the

jury, and CSI’s expert Cheremisinoff testified regarding why the results from the

testing of the retains did not establish that the chlorpyrifos was uncontaminated.

Specifically, Cheremisinoff testified that Gharda’s methods for collecting the

retains from only one layer of the chlorpyrifos meant that any contaminants that

had stratified into different layers would not be included in the sample.

      The dissent argues that Cheremisinoff “did not test his theory that the

Gharda manufacturing process could result in EDC contamination” and that

Armstrong “did not test his theory that chlorpyrifos contaminated with EDC could

spontaneously ignite under the conditions that CSI created in its hot box.” Slip Op.

                                             66
at 30. There is no legal or scientific requirement that an expert witness test a

generally accepted scientific theory for its reliability, and the dissent cites no

authority for this claim. Cheremisinoff relied upon other information he received

from Gharda itself about its manufacturing and quality control processes, physical

evidence and forensic samples available after the fire, and the testing of the retains,

to opine that the flaws in Gharda’s manufacturing and quality control processes

made it “quite possible, well within scientific certainty,” that manufacturing flaws

led to contamination of the chlorpyrifos at the plant. No expert or other evidence

suggested any other, more scientifically reliable method for determining or testing

for contamination that occurred in the past in a batch of chemicals that was

destroyed by a fire. Armstrong testified that no one could attempt to recreate the

explosion that occurred in the hot box on a small scale because changes in

quantities and pressures would affect the ultimate results, but he relied on known,

well-established scientific principles and chemical properties in reaching his

conclusions about how ignition occurred. No other expert or evidence indicated

that his reasoning was scientifically unsound or that the principles and properties

that he relied upon were unsound.

      The dissent compares the present case to Whirlpool Corp. v. Camacho,

reasoning that the following factors of this case are comparable to those present in

Whirlpool: (1) the lack of testing; (2) the fact that “CSI’s experts’ theories were

                                             67
‘developed for the litigation [in this case]’” and were not “published in any

scientific journal, treatise, or publication so they could be subjected to peer

review”; and (3) CSI’s experts failed to “indicate that all of the relevant theories

had been accepted as valid by relevant scientific or expert communities.” Slip Op.

at 31–32. We disagree that this case is comparable to Whirlpool.

      In Whirlpool, the Camachos sued Whirlpool under a design-defect cause of

action, asserting that Whirlpool’s use of a corrugated tube in a clothes dryer’s air-

circulation system was a design defect that allowed the tube to become clogged

and caused lint to be discharged into the dryer where it was ignited by the heater

element and caused a fatal fire. 298 S.W.3d at 634. The Camachos presented the

testimony of one expert witness as their only evidence of a design defect. Id. at

635. The expert opined that the corrugated tube allowed lint to clog it and that

excessive amounts of lint escaped into the dryer cabinet, where the smoldering lint

particles ignited the clothes in the dryer drum. Id. He based his opinion on pretrial

statements made by the plaintiff that she saw flames coming from the dryer, on the

comparison to a corrugated lint tube that was used under vastly different conditions

than the one in the Camachos’ dryer, and on a Consumer Product Safety

Commission report (“CPSC report”) that analyzed lint-ignition characteristics in a

dryer that was configured differently from the Camachos’ dryer. Id. at 640–41.




                                            68
      The supreme court stated that the expert “had not seen or read of a test

showing that a corrugated lint transport tube in a dryer properly vented as the

Camachos’ was, would become clogged with lint to the extent it backed lint up into

the blower assembly. He did not personally test his theory. Nor did he test his

theory that the lint would be blown through the lint chute seal if the lint transport

tube became clogged.” Id. at 640. In contrast, the court observed that Whirlpool

presented uncontested expert testimony and test results showing that any particles

of lint that could pass through the inlet grill of the Camachos’ dryer would be

much smaller than those in the CPSC report; that even if larger pieces could

escape, they could not become airborne inside the dryer cabinet; and that lint small

enough to pass through the small openings in the inlet grill would self-extinguish

and would not have ignited clothing in the drum. Id. at 640–41. The court stated,

“While we do not decide whether Whirlpool’s evidence conclusively proved that

Clayton’s opinions were invalid, we note that the evidence, including the CPSC

report relied upon by [the Camachos’ expert] highlights the extent to which [the

expert’s] theory was subject to testing and examining for reliability.” Id. at 642.

The court further observed that the expert testimony left significant analytical gaps:

he did not explain what size particles he believed could have remained airborne

and drawn into the heater box or test or otherwise calculate the maximum size of

such particles; he did not determine and did not know the length of time it took

                                             69
various size particles to self-extinguish or how much heat was generated by the

particles; he did not testify about how ignited lint particles small enough to pass

through the inlet grill could survive and smolder inside tumbling clothes; and he

did not explain how the CPSC report’s testing data supported his conclusions. Id.

      The instant case is distinguishable from these facts. Here, CSI’s expert

testimony established that the experts relied upon generally accepted scientific

methodologies and completed all of the testing that was feasible for them to

complete. See id. (“[L]ack of relevant testing to the extent it was possible, either

by the expert or others, is one factor that points toward a determination that an

expert opinion is unreliable.”) (emphasis added). “If testing of critical aspects of

an expert’s testimony has not taken place either by the expert or others in the

relevant scientific or expert community, then an explanation of why it has not is an

important consideration in evaluating the expert opinions and determining whether

they are substantively more than merely the expert’s conclusory, subjective

opinion.” Id. at 642–43.

      Here, Russo testified that the charcoal badge tests filled essentially the same

function as testing the burned residue, or “coke,” from inside the drums and that, as

a result of the fire, there was no other material that could have been tested. Russo

and Armstrong both testified that the use of badge tests were the scientifically-

accepted method for testing vapors in cases like this.            Armstrong’s and

                                            70
Cheremisinoff’s testimony was based on tests completed by other scientists

regarding the decomposition temperatures and rates of chlorpyrifos and the

flammability and ignition rates of vapors like EDC and toluene, including using

some information that came from Gharda’s own materials. Gharda itself tested the

retained samples and presented that evidence to the jury. Armstrong testified that

he could not recreate the conditions that led to the explosion and fire on a smaller

scale because exact quantities and pressures were required to recreate the same

result. Thus, unlike the expert in Whirlpool, there was evidence here that CSI’s

experts all relied on generally accepted scientific principles and that they

conducted relevant testing to the extent it was possible or that they relied on testing

done by others. See id. at 642. To the extent that testing was not possible, CSI’s

experts provided an explanation of why it was not done. See id. at 642–43.

Furthermore, unlike Whirlpool’s own extensive testing that served to “highlight[]

the extent to which [the expert’s] theory was subject to testing and examining for

reliability,” Gharda has presented no such evidence. See id. at 642.

      In Whirlpool, the supreme court looked at other factors in addition to the

lack of testing, observing that the expert’s opinion was developed for the litigation

in that case. See id. at 643 (citing Robinson, 923 S.W.2d at 559 (“[O]pinions

formed solely for the purpose of testifying are more likely to be biased toward a

particular result.”)). It also observed that the expert’s opinions and theory had not

                                             71
been published or subjected to peer review. Here, in contrast, Russo, Owen, and

Armstrong were retained to investigate the origin of the fire, and they then testified

about the results of their investigation.    Russo, in particular, was retained to

investigate just a few days after the fire occurred, and he, in turn, sought the input

of Owen and Armstrong.         Unlike Whirlpool, in which the Camachos’ expert

reached a different conclusion than the fire marshal, here Russo and Rice, the fire

marshal who investigated the fire on behalf of Harris County, both reached the

same conclusions regarding the origin of the fire. See id. at 634. Likewise, while

none of the expert’s investigations and conclusions regarding this particular fire

were published, their opinions were based on scientific principles, such as the

known properties of various chemicals, or other standards, such NFPA 921, ASTM

E1618, or information from Gharda’s own scientists and research, that have been

repeatedly published and subjected to peer review.

      Thus, we conclude that the expert testimony of Russo, Rice, Armstrong, and

Cheremisinoff was reliable and constituted some evidence that could have properly

been considered by the jury.

C.    Evidence Supporting the Jury’s Negligence, Product Defect, and
      Causation Findings

      We further hold that, with this testimony, CSI presented more than a scintilla

of evidence on each of the elements of product defect, negligence, and causation.

Therefore, the trial court erred in disregarding the jury’s answers to Questions One,
                                             72
Two, and Sixteen and in entering JNOV based on CSI’s failure to prove these

elements essential to Gharda’s liability. See TEX. R. CIV. P. 301; Tiller, 121
S.W.3d at 713; M.N. Dannenbaum, Inc., 840 S.W.2d at 629.

      A manufacturing defect exists when a product deviates, in its construction or

quality, from the specifications or planned output in a manner that renders it

unreasonably dangerous. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex.

2004). A plaintiff must prove that the product was defective when it left the hands

of the manufacturer and that the defect was a producing cause of the plaintiff’s

injuries. Id. To prove a negligence cause of action, a plaintiff must show that the

defendant breached a duty that was owed to the plaintiff and that the breach

proximately caused the plaintiff’s injury. W. Invs., Inc. v. Urena, 162 S.W.3d 547,

550 (Tex. 2005).

      1.    Causation

      In its first issue, CSI argues that the circumstantial evidence of causation

was sufficient even without an expert opinion on causal mechanism. In its third

issue, CSI argues that the trial court erred by disregarding the jury’s negligence

finding because sufficient evidence exists to support the verdict without expert

causation testimony.

      Because we have held that Gharda failed to show that any of the expert

testimony was unreliable as a matter of law, and, therefore, the jury could have


                                           73
considered this testimony to support its verdict, we conclude that the jury’s

answers to Questions One, Two, and Sixteen, regarding a defect in the

chlorpyrifos, negligence, and causation, were supported by more than a scintilla of

evidence.

      Russo testified that the fire originated in the hot box, and Armstrong testified

that the explosion and resulting fire was caused by the spontaneous ignition of

flammable vapors. Armstrong testified that the vapors were the result of the rapid

decomposition of the chlorpyrifos that was caused by a contaminant, EDC,

contained in the chlorpyrifos.     Cheremisinoff testified that the flaws in the

manufacturing and quality control processes at Gharda made it “quite possible,

well within scientific certainty, that there are manufacturing flaws” that led to

contamination of the chlorpyrifos at the plant. Thus, there was sufficient evidence

to support the jury’s conclusion that Gharda’s negligence resulted in contamination

of the chlorpyrifos and that the contaminated chlorpyrifos was the cause of the fire

and explosion that destroyed CSI’s warehouse. It is therefore unnecessary to look

for further evidence of causation to support the jury’s conclusion.

      We sustain CSI’s first and third issues.




                                            74
      2.     Marketing Defect

      In its second issue, CSI argues that the trial court erred in entering a take-

nothing judgment because its JNOV did not encompass the jury’s findings on a

marketing defect against GUSA.11

      A defendant’s failure to warn of a product’s potential dangers when

warnings are required is a type of marketing defect. Caterpillar, Inc. v. Shears,

911 S.W.2d 379, 382 (Tex. 1995). A defendant can be held liable when the lack of

adequate warnings or instructions renders an otherwise adequate product

unreasonably dangerous. Id.

      The marketing-defect claim in this case depended on proof that the

chlorpyrifos caused the fire or was unreasonably dangerous, which depended on

the expert testimony addressed above. The jury concluded that the warning or

instruction provided with the chlorpyrifos was inadequate and that the inadequacy

resulted in CSI’s damages. Because we have already concluded that CSI’s expert

testimony was reliable and constituted some evidence of the origin and cause of the


11
      GUSA argues that CSI waived any complaint about this error because it failed to
      argue in the trial court that the marketing-defect verdict was not included in the
      JNOV. However, CSI filed an amended motion for judgment on April 23, 2010,
      seeking, in part, entry of judgment on the jury’s findings regarding a marketing
      defect. See Emerson v. Tunnell, 793 S.W.2d 947, 948 (Tex. 1990) (holding that
      appellant preserved complaint that trial court erred in amount of judgment entered
      by filing motion for judgment on jury’s verdict, stating that appellant “presented a
      motion to the trial court for judgment for a quantum meruit measure of recovery
      based upon the jury verdict” and that “[h]e obtained an adverse ruling from the
      trial court when it granted him judgment for an amount less than he requested”).
                                              75
fire, the jury’s findings on the marketing-defect claim are likewise supported by

the record. Thus, the trial court erred in granting JNOV on this ground.

      We sustain CSI’s second issue.12

                      JURY’S AWARD TO MARK BOYD

      In its fourth issue, CSI argues that the trial court erred by disregarding the

jury’s award to Mark Boyd to compensate him for the destruction of the

warehouse, that the trial court’s post-verdict rendition of summary judgment

against Boyd was improper, and that Boyd’s claim was the correction of a

misnomer and did not implicate the statute of limitations because the amended

pleading adding him as the building’s owner/lessor related back to CSI’s original

petition.

      Gharda moved for summary judgment pre-trial, arguing that CSI was not the

owner of the warehouse and, therefore, it lacked the capacity to sue for damages to

the actual real property. Accordingly, CSI amended its petition to add Mark Boyd,

president of CSI, as the owner/lessor. Gharda subsequently argued that Boyd’s

claims, as added in the amended petition, were barred by the statute of limitations.

      A party moving for summary judgment on the basis of limitations must

conclusively establish the bar of limitations. Jennings v. Burgess, 917 S.W.2d 790,


12
      CSI also argues, in the alternative, that error in the admission of expert testimony
      requires a new trial, rather than a rendition of JNOV, as the trial court did here.
      Because of our previous holdings, we do not address this argument.
                                              76
793 (Tex. 1996). Thus, the movant must conclusively negate any relevant tolling

provision the non-movant asserted in the trial court. See id.

         Generally, “an amended pleading adding a new party does not relate back to

the original pleading” to determine whether it is timely to avoid limitations. Univ.

of Tex. Health Sci. Ctr. at San Antonio v. Bailey, 332 S.W.3d 395, 400 (Tex. 2011)

(quoting Alexander v. Turtur & Assocs., Inc., 146 S.W.3d 113, 121 (Tex. 2004)).

However, “[m]isnomer is an exception . . . .” Id. Misnomer arises when the

plaintiff misnames itself or the correct defendant. Enserch Corp. v. Parker, 794
S.W.2d 2, 4 (Tex. 1990); see also Chilkewitz v. Hyson, 22 S.W.3d 825, 828 (Tex.

1999) (“Misnomer arises when a plaintiff sues the correct entity but misnames

it.”).

         Misnomer cases are analyzed by examining whether (1) a judgment under

the original pleading would bar recovery under the amended pleading; (2) the same

evidence supports both of the pleadings; (3) the measure of damages is the same in

both pleadings; and (4) the allegations in both pleadings are subject to the same

defenses. Foust v. Estate of Walters ex rel. Walters, 21 S.W.3d 495, 501 (Tex.

App.—San Antonio 2000, pet. denied). “When a party is misnamed, but no one

has been misled or disadvantaged by the error in the pleading, the relation-back

doctrine operates to preserve the claim against the bar of limitations.” Id. (citing

Dougherty v. Gifford, 826 S.W.2d 668, 677 (Tex. App.—Texarkana 1992, no writ)

                                            77
and Palmer v. Enserch Corp., 728 S.W.2d 431, 434 (Tex. App.—Austin 1987, writ

ref’d n.r.e.)). “If the nature of the suit against the defendants remains unchanged,

the substitution of parties-plaintiff does not constitute a new suit.” Id. (citing

Vaughn Bldg. Corp. v. Austin Co., 620 S.W.2d 678, 682 (Tex. Civ. App.—Dallas

1981), aff’d, 643 S.W.2d 113 (1982) and Medford v. Red River Cnty., 84 S.W.2d
345, 352 (Tex. Civ. App.—El Paso 1935, no writ)).

      Here, a portion of CSI’s original petition misnamed CSI as the owner of the

building that was destroyed in the fire. CSI subsequently amended its petition to

name its president, Boyd, as the owner and lessor of the building. This amendment

did not add a new claim or a new claimant and it did not increase the potential

liability Gharda faced—it merely renamed the owner of the property as Boyd

rather than CSI. Thus, CSI and Boyd did not both seek damages simultaneously

for destruction of the building; the same evidence supported both pleadings; the

measure of damages was the same in both pleadings; and the allegations in both

pleadings were subject to the same defenses. See Foust, 21 S.W.3d at 501. No

party was misled or disadvantaged by the error in the pleading, and the nature of

the suit against Gharda remained unchanged after CSI’s amendment of its suit. See

id.




                                            78
      Thus, we conclude that the trial court erred in rendering summary judgment

in favor of Gharda based on its argument that Boyd’s claims were barred by the

statute of limitations.

      We sustain CSI’s fourth issue.

                          GHARDA’S CROSS POINTS

A.    Proper Disposition of the Case

      Gharda and GUSA argue that if we determine the expert testimony was

reliable and supported the jury’s verdict—as we have already concluded—we must

reverse and remand rather than render judgment on the verdict. Specifically, they

argue that admission of Armstrong’s, Cheremisinoff’s, Rice’s, and Russo’s

testimony was harmful error.

      However, we have already concluded that the trial court’s determinations

that the experts were reliable, both pre-trial during the Daubert/Robinson hearings

and during the trial itself, were proper and that the trial court erred in concluding

after the trial that the experts’ testimony had constituted no evidence and in

entering JNOV.       Gharda has failed to show that admission of CSI’s expert

testimony was harmful error.

      We overrule this cross point.




                                            79
B.    Sufficiency of the Evidence of Damages

      Gharda and GUSA also argue that the evidence was insufficient to support

CSI’s damages, particularly the award of environmental cleanup costs, lost

warehouse equipment, and lost profits. Specifically, they argue that the testimony

of CSI’s forensic accountant, Shannon Rusnak, was insufficient because she had

no personal knowledge of the necessary construction or cleanup costs or of the fair

market value of equipment or inventory.

      Rusnak testified that she was a CPA employed as a forensic accountant with

the firm Matson, Driscoll & Damico, a firm that specializes in economic-damage

calculations, and that she was hired by CSI in March 2004 “to help evaluate the

economic damages that arose from the fire.” She testified that she interviewed

several of the principals of CSI and third-party accountants and that she reviewed a

“great deal of paperwork,” including third-party invoices, asset registers, inventory

records, financial records, profit and loss statements, and sales records.

Specifically, she testified that she “[r]eviewed boxes and boxes of documentation

in order to verify the reasonableness of the claimed amounts that have been set

forth today.”

      1.        Damage to Warehouse

      Gharda argues that CSI and Boyd were required to prove the fair market

value of the warehouse because the building was a total loss. However, Boyd’s


                                            80
and Rusnak’s testimony established that the property was rebuilt to its former

condition. Thus, CSI was entitled to recover the amount necessary to rebuild its

facility and to compensate for its loss of use during the interim time period in an

amount sufficient to place it in the same position it occupied prior to the fire. See

Coastal Transp., 136 S.W.3d at 235; see also Hall v. Hubco, Inc., 292 S.W.3d 22,

32 (Tex. App.—Houston [14th Dist.] 2006, pet. denied) (“If repair is feasible and

does not cause economic waste, then the plaintiff may recover the cost of repair;

otherwise, the plaintiff is entitled to the decrease in market value caused by the

injury.”). CSI was not obligated to present evidence of fair market value to

support the amount of damages awarded for destruction of the warehouse.

      Boyd, CSI’s president and the owner of the warehouse, testified that the

actual cost to rebuild the warehouse was $2.3 million. Rusnak testified that CSI

incurred $1,862,325 in damages to rebuild the warehouse.            She based this

calculation on estimates, research of market value of similar properties, and her

experience, and the amount she provided was reduced to place Boyd in the same

position he was in right before the fire.

      Thus, the evidence was sufficient to support the jury’s finding that “[t]he

reasonable costs . . . to restore the building in question to the condition it was in

immediately before the occurrence in question” were $1.9 million.




                                            81
      2.     Environmental Cleanup Costs

      CSI introduced invoices for environmental cleanup through Boyd. Boyd

testified that CSI incurred $2.2 million in cleanup costs and provided invoices to

support those damages. Rusnak testified that her review of the invoices paid by

CSI for environmental cleanup totaled $2,190,086 in damages. Gharda argues that

neither Boyd nor Rusnak knew whether the charges paid by CSI were “reasonable

or necessary.” However, Rusnak testified that she specialized in determining

economic damages and that she “[r]eviewed boxes and boxes of documentation in

order to verify the reasonableness of the claimed amounts that have been set forth

today.” See Mieth v. Ranchquest, Inc., 177 S.W.3d 296, 303 (Tex. App.—Houston

[1st Dist.] 2005, no pet.) (“When an injury to land is temporary and can be

remediated at reasonable expense, the proper measure of damages is the cost of

restoration to its condition immediately preceding the injury.”).

      Thus, the evidence was sufficient to support the jury’s award of $2.1 million

for the “[r]easonable and necessary costs for environmental cleanup.”

      3.     Lost Warehouse Equipment

      Gharda also argues that no evidence supported the jury’s award of $2.3

million for the difference in market value of CSI’s contents of the warehouse

immediately before and immediately after the fire. Specifically, Gharda argues

that there is no evidence to support the jury’s finding that CSI was entitled to


                                             82
$993,000 for warehouse equipment. However, the jury’s verdict did not segregate

the amount of its award according to inventory or warehouse equipment.             It

awarded one lump sum for all of CSI’s “contents” of the warehouse.

      Generally, the measure of damages to personal property is “the difference in

its market value immediately before and immediately after the injury, at the place

where the damage occurred.” Thomas v. Oldham, 895 S.W.2d 352, 359 (Tex.

1995); Yazdani-Beioky v. Tremont Tower Condo. Ass’s, Inc., No. 01-10-00107-

CV, 2011 WL 1434837, at *5 (Tex. App.—Houston [1st Dist.] April 14, 2011, no

pet.) (mem. op.). Market value is defined as the amount that a willing buyer, who

desires to buy but is under no obligation to buy, would pay to a willing seller who

desires to sell but is under no obligation to sell.     Yazdani-Beioky, 2011 WL
1434837, at *5 (citing City of Pearland v. Alexander, 438 S.W.2d 244, 247 (Tex.

1972)). However, not all property has a “market value,” and, in situations where a

market value does not exist, such as for used household items, “replacement value

is the means of assessing damages.” Id. (citing Gulf States Utils. Co. v. Low, 79
S.W.3d 561, 569 (Tex. 2002)).

      When replacement costs would represent an economic gain to a plaintiff

whose property has been destroyed, the measure of damages is “the actual worth or

value of the articles to the owner for use in the condition in which they were at the

time of the [incident] excluding any fanciful or sentimental considerations.” Crisp

                                            83
v. Sec. Nat’l Ins. Co., 369 S.W.2d 326, 328 (Tex. 1963); Yazdani-Beioky, 2011 WL
1434837, at *5. In determining actual value, a factfinder “may consider original

cost and cost of replacement, the opinions upon value given by qualified witnesses,

the gainful uses to which the property has been put, as well as any other facts

reasonably tending to shed light on the subject.” Crisp, 369 S.W.2d at 329;

Yazdani-Beioky, 2011 WL 1434837, at *5. The factfinder has discretion to award

damages within the range of evidence presented at trial. Yazdani-Beioky, 2011 WL
1434837, at *5 (citing Gulf States Utils., 79 S.W.3d at 566).

      It is undisputed that, as a result of the fire, CSI lost all of the inventory and

equipment contained in the warehouse.         Howard Stoddard, a CSI employee,

provided invoices showing the amount paid for the inventory lost in the fire and

invoices showing the purchase price of the equipment. The invoices he provided

indicated that CSI had lost equipment costing approximately $929,000. Rusnak

calculated that CSI lost $1,308,432 in inventory. Rusnak further testified that she

reviewed the list of warehouse equipment and verified the equipment actually lost

in the fire, reviewed original purchase prices, and factored in depreciation to

determine that the lost equipment resulted in a loss of $851,488.

      Thus, the jury’s award of $2.3 million for CSI’s lost warehouse contents was

within the range of the evidence presented at trial.




                                             84
      4.     Lost Profits

      Finally, the jury was asked to assess damages for CSI’s “reasonable and

necessary extra production costs” and for “lost profits.”            The jury awarded

$950,000 for extra production costs and nothing for lost profits. Gharda argues

that extra production costs are a component of lost profits and that the questions

should not have been presented to the jury separately. Gharda objected to the

testimony on extra production costs and to the submission of a separate jury

question on that issue.13

      Gharda cites Springs Window Fashions Division, Inc. v. Blind Maker, Inc.,

184 S.W.3d 840 (Tex. App.—Austin 2006, pet. granted, judgm’t vacated w.r.m.).

In Springs Window, the Austin Court of Appeals stated:

      [L]ost profits, by definition, must be profits, and should not be
      confused with economic gains or losses that are a mere component of
      lost profits calculation or with other types of economic harm that may
      be compensable though different damage elements. Lost profits are
      damages for the loss of net income to a business, and, broadly
      speaking, reflect[] income from lost business activity less expenses
      that would have been attributable to that activity.




13
      Although Gharda points out that it objected to this form of the jury charge, it does
      not present this argument in the context of charge error, but only as sufficiency of
      the evidence to support CSI’s damages. Thus, to the extent that Gharda intended
      to argue charge error, that issue is waived for lack of briefing. See TEX. R. APP. P.
      38.1(i).
                                               85
Id. at 884 (emphasis in original) (citing Holt Atherton Indus. Inc. v. Heine, 835
S.W.2d 80, 84 (Tex. 1992) (evidence of “lost income” does not constitute evidence

of lost profits)).

       CSI argues, however, that the extra production costs it incurred as a result of

needing to outsource production to third parties and needing to process chemicals

in smaller amounts due to the damage to its bulk tank were separate economic

injuries from lost profits. Stoddard testified that CSI’s increased production costs

totaled $953,000. Rusnak testified that CSI incurred $953,588 in damages as a

result of extra production costs. She testified that she arrived at this calculation by

looking at “the incremental cost, what it cost [CSI] to send that product to the third

party in order to get it processed versus what it would have cost them internally to

do in-house in terms of the raw material and repackaging.” She also testified that

this amount was “offset against any lost revenues” and that “there’s no duplication

between the two.”

       Thus, Stoddard’s and Rusnak’s testimony supports the jury’s finding that

CSI suffered a loss of $950,000—distinct from lost profits—as a result of

increased production costs.14



14
       We also note that, although Gharda makes the general statement that CSI’s
       damages were not supported by the evidence, it did not provide any specific record
       references, argument, or citation to authority regarding the jury’s findings for the
       contents of the office building or bulk tank repairs. Nor did Gharda challenge the
                                               86
      We overrule this cross point

               GUSA’S CROSS POINTS: DAMAGES LIMITS

      GUSA argues that, if we sustain one or more of CSI’s issues, its liability, if

any, is limited by contract to CSI’s purchase price for the chlorpyrifos—

$110,000—pursuant to Texas Business and Commerce Code section 2.719(a)(1).

GUSA raised this issue in a pre-trial motion for summary judgment on the

limitation of damages, which was denied by the trial court. GUSA did not present

this argument again following the judgment on the merits or in any of its post-trial

motions.

      GUSA asserts that the chlorpyrifos it sold to CSI contained a disclaimer

implicating Texas Business and Commerce Code section 2.719(a)(1). The label

stated,

             Any damages arising from breach of warranty or negligence
      shall be limited to direct damages not exceeding the purchase price
      paid for this product by Buyer, and shall not include incidental or
      consequential damages such as, but not limited to, lost profits or
      values. . . . In no case shall Seller be liable for the consequential,
      special or indirect damages resulting from the use or handling of this
      product.

GUSA argues that the purchase price for the chlorpyrifos was $110,000. The

disclaimer was not part of the purchase-order contract between CSI and GUSA.




      findings regarding UPI’s damages. Thus, any complaint on these issues is waived
      for lack of briefing. See TEX. R. APP. P. 38(i).
                                            87
      Section 2.719 allows for contractual modification or limitation of remedies

between parties to an agreement for a sale of goods. It states:

      (a) Subject to the provisions of Subsections (b) and (c) of this section
          and of the preceding section on liquidation and limitation of
          damages,
         (1) the agreement may provide for remedies in addition to or in
             substitution for those provided in this chapter and may limit or
             alter the measure of damages recoverable under this chapter, as
             by limiting the buyer’s remedies to return of the goods and
             repayment of the price or to repair and replacement of non-
             conforming goods or parts; and
         (2) resort to a remedy as provided is optional unless the remedy is
             expressly stated to be exclusive, in which case it is the sole
             remedy.
      (b) Where circumstances cause an exclusive or limited remedy to fail
          of its essential purpose, remedy may be had as provided in this
          title.
      (c) Consequential damages may be limited or excluded unless the
          limitation or exclusion in unconscionable.      Limitation of
          consequential damages for injury to the person in the case of
          consumer goods is prima facie unconscionable but limitation of
          damages where the loss is commercial is not.

TEX. BUS. & COM. CODE ANN. § 2.719 (Vernon 2009)

      This section applies to damages between a buyer and a seller for breach of

contract. See id.; see also id. § 2.102 (Vernon 2009) (providing scope of UCC and

stating that chapter applies to transaction in goods); id. § 2.701 (Vernon 2009)

(providing that “[r]emedies for breach of any obligation or promise collateral or

ancillary to a contract for sale are not impaired by the provisions of this chapter”).


                                             88
GUSA has presented no authority that we should apply section 2.719 to CSI’s

claims for negligence and marketing defect, as the cases cited by GUSA are all

breach of contract or breach of warranty causes of action.

      We overrule this cross point.

                                  CONCLUSION

      We overrule the cross points of Gharda and GUSA.            We reverse the

judgment of the trial court and remand for the trial court to enter judgment on the

jury verdict in favor of CSI, United Phosphorus, and Mark Boyd.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Higley, and Massengale.

Justice Massengale, dissenting.




                                            89